        Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 1 of 48




                    EXHIBIT B




Alston & Bird LLP
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 2 of 48
                                                        1

                                                                        Translated by the Bank of Lithuania


Consolidated version from 01-08-2018
Law published in: Official Gazette, No 99-19571994, ID code 0941010ISTA000I-678

Recast with effect from 30-03-2001:
No IX-205, 13-03-2001, Official Gazette, 2001, No 28-890 (30-03-2001)

                                     REPUBLIC OF LITHUANIA
                                              LAW
                                    ON THE BANK OF LITHUANIA

                                         1 December 1994 No I-678
                                                 Vilnius

                                            CHAPTER 1
                                        GENERAL PROVISIONS

Article 1. The Bank of Lithuania
1. The central bank of the Republic of Lithuania shall be the Bank of Lithuania, belonging by the
right of ownership to the State of Lithuania. The Bank of Lithuania shall form an integral part of the
European System of Central Banks and shall pursue the objectives and carry out the tasks of the
European System of Central Banks in accordance with the guidelines and instructions of the
European Central Bank. The Bank of Lithuania shall perform its functions and carry out its
activities to the extent that it does not interfere with the objectives of the European Central Bank
and of the European System of Central Banks and complies with the legal acts of the European
Union, including the legal acts of the European Central Bank. The regulation of the activities of the
Bank of Lithuania has been harmonised with the legal acts of the European Union specified in
Annex 3 to this Law.
Amendments to the paragraph of the Article:
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169

2. The ownership of the State of Lithuania in the Bank of Lithuania shall be expressed by the capital
of the Bank of Lithuania. The assets of the Bank of Lithuania shall belong to it by the right of
ownership. The Bank of Lithuania shall manage, use and dispose of, its assets in accordance with
legal acts of the European Union and this Law.
3. The Bank of Lithuania shall be established by the Seimas.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XII-765, 23-01-2014, published in the RLA 30-01-2014, ID code 2014-00713
No XII-764, 23-01-2014, published in the RLA 30-01-2014, ID code 2014-00716

Article 2. Legal Status of the Bank of Lithuania
1. The Bank of Lithuania shall be a legal person.
2. The Bank of Lithuania shall have a seal bearing the State Emblem of Lithuania and words ‘Bank
of Lithuania’ (‘Bank of Lithuania’).
3. Repealed with effect from 15-06-2018
Repeal of the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

4. The State of Lithuania shall not be liable for the obligations of the Bank of Lithuania, and the
Bank of Lithuania shall not be liable for the obligations of the State of Lithuania.
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 3 of 48
                                                        2


Article 3. Independence of the Bank of Lithuania
1. The Bank of Lithuania shall be governed by the Treaty on the Functioning of the European
Union, the Protocol on the Statute of the European System of Central Banks and of the European
Central Bank annexed to the Treaty on the Functioning of the European Union, as well as other
legal acts of the European Union. The Bank of Lithuania shall be also governed by laws and other
legal acts of the Republic of Lithuania in as much as they are in compliance with the Treaty on the
Functioning of the European Union and the Protocol on the Statute of the European System of
Central Banks and of the European Central Bank annexed to the Treaty on the Functioning of the
European Union. In the event of a conflict between the legal acts of the Republic of Lithuania and
the international treaties of the Republic of Lithuania, the international treaties of the Republic of
Lithuania shall take precedence.
2. When implementing the objectives and performing its functions as well as pursuing the activities
necessary for that, neither the Bank of Lithuania, nor the Chairperson of the Board of the Bank of
Lithuania, the Deputy Chairpersons, the Members of the Board, nor other members of the staff of
the Bank of Lithuania (hereinafter: ‘the Bank of Lithuania staff’) must seek and take instructions
from the institutions and bodies of the European Union, the governments of the Member States of
the European Union or any other institutions or bodies. The Government of the Republic of
Lithuania and State institutions must respect the independence of the Bank of Lithuania and must
not seek to influence the Bank of Lithuania and its staff in discharge of their duties.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

Article 4. Branches, Representative Offices, Institutions and Enterprises of the Bank of
Lithuania
The Bank of Lithuania shall have the right to establish branches, representative offices, institutions
and enterprises, to be a shareholder or stakeholder in other institutions and enterprises in the
Republic of Lithuania and foreign states, provided this is needed to carry out its functions.

Article 5. Foreign Relations of the Bank of Lithuania and its Representation of the State of
Lithuania
1. The Bank of Lithuania shall maintain relations with foreign and international financial
institutions and shall conclude agreements with them.
2. The Bank of Lithuania may represent the State of Lithuania in international financial institutions.

Article 6. Issue of Banknotes and Coins
1. The Bank of Lithuania shall have the right to issue banknotes and coins in compliance with the
requirements of the Treaty on the Functioning of the European Union.
2. The Bank of Lithuania is hereby designated as the National Analysis Centre (NAC) and the Coin
National Analysis Centre (CNAC) in the Republic of Lithuania.
3. The Bank of Lithuania shall supervise how cash handlers – the institutions referred to in Article
6(1) of Regulation (EC) No 1338/2011 (hereinafter – cash handlers) fulfil the requirements
established by Regulation (EU) No 1210/2010 and Decision ECB/2010/14 for cash handling
activities – checking euro banknotes and coins for authenticity and fitness and their recirculation
(hereinafter – cash handling activities).
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1667, 17-11-2011, Official Gazette, 2011, No 145-6813 (01-12-2011)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 4 of 48
                                                        3


Article 7. The Primary Objective of the Bank of Lithuania
1. In accordance with the Treaty on the Functioning of the European Union, the primary objective
of the Bank of Lithuania shall be to maintain price stability.
2. Without prejudice to its primary objective, the Bank of Lithuania shall, within the range of its
competence, support the general economic policies in the European Union with a view to
contributing to the achievement of the objectives of the European Union established in the Treaty
on the Functioning of the European Union, and support the economic policy carried out by the
Government of the Republic of Lithuania, without prejudice to the primary objective of the Bank of
Lithuania and to the extent this meets the objectives of the European Central Bank and of the
European System of Central Banks.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1667, 17-11-2011, Official Gazette, 2011, No 145-6813 (01-12-2011)

Article 8. Functions and activities of the Bank of Lithuania
1. In implementing the provisions of the Treaty on the Functioning of the European Union and
acting as an integral part of the European System of Central Banks, the Bank of Lithuania shall
perform the following functions:
1) issue banknotes and perform other related activities;
2) implement monetary policy;
3) manage, use and dispose of the official foreign reserves of the Bank of Lithuania (hereinafter:
‘foreign reserves’);
4) encourage stable and efficient operation of payment and securities settlement systems, including
the development of payment systems managed by the Bank of Lithuania and other information
systems constituting the infrastructure of payments;
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

5) collect statistical information necessary for the performance of the tasks of the European System
of Central Banks from state and municipal institutions and economic entities.
2. In addition, the Bank of Lithuania shall:
1) act as a state treasury agent according to the agreement with the Ministry of Finance of the
Republic of Lithuania (hereinafter: ‘the Ministry of Finance’);
2) exercise financial market supervision, except in cases where in accordance with the provisions of
Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the
European Central Bank concerning policies relating to the prudential supervision of credit
institutions (OJ 2013 L 287, p. 63) (hereinafter: ‘Regulation (EU) No 1024/2013’) the
abovementioned functions are performed by the European Central Bank, as well as carry out the
functions assigned to national supervisory authorities under Regulation (EU) No 1024/2013;
Amendments to the paragraph of the Article:
No XII-1691, 14-05-2015, published in the RLA 20-05-2015, ID code 2015-07667

3) settle disputes between the consumers and financial market participants out of court;
4) collect statistical information necessary for the performance of the functions of the Bank of
Lithuania that are not related to the activities of the European System of Central Banks from state
and municipal institutions and economic entities, set the procedures for the collection, compilation
and dissemination of the said statistical information, and compile the balance of payments and
international investment and financial accounts of the Republic of Lithuania;
5) may grant loans, secured by adequate collateral for the Bank of Lithuania, to credit institutions
registered in the Republic of Lithuania in accordance with the procedure, conditions and terms
established by the Bank of Lithuania, without prejudice to the requirements derived from its
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 5 of 48
                                                       4

participation in the European System of Central Banks and notably those resulting from operations
on behalf of public entities;
6) issue coins in compliance with the requirements of the Treaty on the Functioning of the European
Union and perform other related activities;
7) implements a policy that aims to contribute to the protection of the stability of the entire financial
system, including strengthening the resilience of the financial system and the reduction of systemic
risks in order to ensure sustainable financial sector's contribution to economic growth (hereinafter –
macro-prudential policy);
8) perform the functions assigned by laws of the Republic of Lithuania to the financial sector
resolution authority, except in cases where such functions are performed by the Single Resolution
Board in accordance with the provisions of Regulation (EU) No 806/2014 of the European
Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure
for the resolution of credit institutions and certain investment firms in the framework of a Single
Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010
(OJ 2014 L 225, p. 1) (hereinafter: ‘Regulation (EU) No 806/2014’); it shall also perform the
functions assigned to a national resolution authority in accordance with Regulation (EU) No
806/2014.
Supplemented with the paragraph of the Article:
No XII-2058, 24-11-2015, published in the RLA 02-12-2015, ID code 2015-19169

3. The Bank of Lithuania shall carry out activities necessary for the implementation of the functions
referred to in paragraph 1 and 2 of this Article and for the development and maintenance of the
infrastructure necessary for that purpose. For services provided by the Bank of Lithuania, other than
the services for which no fee may be charges under Article 15(5) of the Law of the Republic of
Lithuania on Public Administration, the Bank of Lithuania shall have the right to receive the fee
fixed by resolution of the Board of the Bank of Lithuania, unless legal acts of the European Union
establish otherwise.
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

4. In carrying out its functions, and pursuing its activities, the Bank of Lithuania shall participate in
maintaining stability and soundness of the entire financial system and, within its remit, shall take all
the necessary measures.
Amendments to the Article:
No IX-1598, 05-06-2003, Official Gazette, 2003, No 61-2755 (27-06-2003)
No IX-2069, 23-03-2004, Official Gazette, 2004, No 54-1830 (15-04-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-556, 10-12-2009, Official Gazette, 2009, No 153-6894 (28-12-2009)
No XI-1667, 17-11-2011, Official Gazette, 2011, No 145-6813 (01-12-2011)
No XII-1046, 17-07-2014, published in the RLA, 01-08-2014, ID code 2014-10742
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

Article 9. Legal Acts of the Bank of Lithuania
Within their competence, the Board of the Bank of Lithuania shall adopt resolutions, and the
Chairperson of the Board of the Bank of Lithuania shall issue orders.

                                      CHAPTER 2
                         ORGANISATION AND MANAGEMENT OF
                       THE ACTIVITIES OF THE BANK OF LITHUANIA

Article 10. The Board of the Bank of Lithuania
1. The Bank of Lithuania shall be governed by the Board of the Bank of Lithuania. The Board shall
be comprised of a Chairperson, two Deputy Chairpersons, and two Members of the Board.
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 6 of 48
                                                       5

2. Only citizens of the Republic of Lithuania may be the Chairperson, Deputy Chairpersons, and
Members of the Board of the Bank of Lithuania, provided they have not reached the age of 65 by
the date of their appointment.
3. The Chairperson, Deputy Chairpersons and Members of the Board of the Bank of Lithuania may
participate in the management of international financial institutions of which the Republic of
Lithuania or the Bank of Lithuania is a member.
4. The Chairperson of the Board of the Bank of Lithuania shall be appointed for a term of five years
and dismissed prior to the expiration of his or her term of office by the Seimas on the
recommendation of the President of the Republic.
5. Deputy Chairpersons and Members of the Board of the Bank of Lithuania shall be appointed for a
term of six years and dismissed prior to the expiration of their term of office by the President of the
Republic on the recommendation of the Chairperson of the Board of the Bank of Lithuania.
NB. Paragraph 5 shall apply to Deputy Chairpersons and Members of the Board of the Bank of Lithuania appointed
after the entry into force of Law No XI-1319.

6. The Chairperson of the Board of the Bank of Lithuania may be appointed to his position for
unlimited number of terms of office. The Deputy Chairpersons and Members of the Board may be
appointed to their respective positions for no more than two consecutive terms.
7. The amount of salaries of Deputy Chairpersons and Members of the Board of the Bank of
Lithuania, without exceeding 90 per cent of the amount of the salary of the Chairperson of the
Board of the Bank of Lithuania, shall be established by the Board of the Bank of Lithuania.
NB. Paragraph 7 shall apply to Deputy Chairpersons and Members of the Board of the Bank of Lithuania appointed
after the entry into force of Law No XI-1319.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)

Article 11. Functions and Activities of the Board of the Bank of Lithuania
1. The Board of the Bank of Lithuania shall:
1) Repealed with effect from 01-01-2015;
2) Repealed with effect from 01-01-2015;
3) Repealed with effect from 01-01-2015;
4) establish the principles and procedures for the management, use and disposal of foreign reserves
that in accordance with the procedure laid down by legal acts of the European Union have not been
transferred to the European Central Bank, in compliance with the requirements of the European
Central Bank applicable to foreign reserves of the national central banks;
5) Repealed with effect from 01-01-2015;
6) develop a financial market supervision policy, expect in cases where in accordance with the
provisions of Regulation (EU) No 1024/2013 this is carried out by the European Central Bank;
Amendments to the paragraph of the Article:
No XII-1691, 14-05-2015, published in the RLA, 20-05-2015, ID code 2015-07667

7) adopt resolutions;
8) upon the consent of the European Central Bank, decide on issues concerning the participation of
the Bank of Lithuania in international monetary institutions;
9) decide on matters of issue and withdrawal of the banknotes and coins and other issues related
thereto in compliance with the requirements of the Treaty on the Functioning of the European
Union;
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 7 of 48
                                                       6

10) establish branches, representative offices, enterprises and institutions of the Bank of Lithuania
for carrying out its functions and decide on the acquisition of shares of (stakes in) enterprises and
institutions related to the functions of the Bank of Lithuania;
11) approve the structure of the Bank of Lithuania;
12) establish the principles of service (work) and the status of the staff of the Bank of Lithuania;
approve the rules of procedure of the Board;
13) apply to the financial market participants defined in Article 42(1) (hereinafter ‒ financial market
participants under supervision) and other persons the enforcement measures established by laws and
legal acts of the European Union as well as the mandatory instructions, obligations and other
mandatory measures established by financial market legislation, except in cases where in
accordance with the provisions of Regulation (EU) No 1024/2013 this is carried out by the
European Central Bank;
Amendments to the paragraph of the Article:
No XII-1691, 14-05-2015, published in the RLA, 20-05-2015, ID code 2015-07667
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

14) in accordance with the provisions of the Law on Financial Sustainability decide on financial
sector resolution, appeal to the court regarding initiation of bankruptcy proceedings against
financial market participants under supervision;
Amendments to the paragraph of the Article:
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169

15) approve the Bank of Lithuania budget;
16) in compliance with the requirements of the legal acts of the European Central Bank, establish
the financial accounting policy of the Bank of Lithuania, approve a set of annual financial
statements and the allocation of profit for the financial year, as established in Paragraph 3 of Article
23 of this Law;
17) establish procedures for the management, use and disposal of the assets of the Bank of
Lithuania, following the main principle of achieving the objectives and carrying out the tasks of the
European System of Central Banks using the most economical, effective and productive means, and
establish procurement procedures;
18) resolve issues pertaining to the issuance of licenses, permits, consents, approvals, non-
objections established by laws regulating the financial market as well as suspension of their
validity, cancelation of suspension of their validity and revocation (termination of their validity);
19) take decisions as regards the disputes between the consumers and the financial market
participants; and
20) establish measures of macro-prudential policy;
Supplemented with the paragraph of the Article:
No XII-1097, 18-09-2014, published in the RLA, 23-09-2014, ID code 2014-12712

21) take decisions on the development of payment systems managed by the Bank of Lithuania and
other information systems constituting the infrastructure of payments and on the implementation of
related measures;
Supplemented with the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA 14-06-2018, ID code 2018-09837

22) approve the operating rules of payment systems managed by the Bank of Lithuania and other
information systems constituting the infrastructure of payments, the rules for opening and managing
of their participants’ accounts with the Bank of Lithuania, establish the procedure for the provision
of and payment for services of the payment systems managed by the Bank of Lithuania and other
information systems constituting the infrastructure of payments;
Supplemented with the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 8 of 48
                                                       7


23) perform other activities related to the implementation of the primary objective of the Bank of
Lithuania.
No XII-1097, 18-09-2014, published in the RLA, 23-09-2014, ID code 2014-12712
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

2. The Board may authorise the Chairperson of the Board of the Bank of Lithuania to carry out a
part of its functions, except for the functions provided for by points 4, 6, 7, 9, 10, 12, 13, 14, 15, 16,
18, 19, 20, 21 and 22 of paragraph 1 of this Article.
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

3. The Board of the Bank of Lithuania may authorise the structural units of the Bank of Lithuania to
carry out all functions, or a part thereof, provided for by subparagraphs 13, 18 and 19 of paragraph
1 of this Article, or in observance of provisions of Article 171 of this Law – collegiate bodies
formed by the Board of the Bank of Lithuania, if laws do not provide otherwise.
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No IX-2069, 23-03-2004, Official Gazette, 2004, No 54-1830 (15-04-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1320, 14-04-2011, Official Gazette, 2011, No 46-2159 (16-04-2011)
No XI-1667, 17-11-2011, Official Gazette, 2011, No 145-6813 (01-12-2011)
No XII-1046, 17-07-2014, published in the RLA, 01-08-2014, ID code 2014-10742
No XI-202, 19-03-2009, Official Gazette, 2009, No 38-1441 (04-04-2009)
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

Article 12. Dismissal of the Members of the Board of the Bank of Lithuania
1. The Chairperson of the Board of the Bank of Lithuania, Deputy Chairpersons and Members
thereof shall be dismissed prior to the expiration of their term of office only if they do not fulfil the
conditions required for the performance of their duties or they have been found guilty of serious
misconduct.
2. A decision regarding the dismissal of the Chairperson of the Board of the Bank of Lithuania on
the grounds provided for in Paragraph 1 of this Article shall be made by the Seimas of the Republic
of Lithuania on the recommendation of the President of the Republic; a decision regarding the
dismissal of Deputy Chairpersons and Members of the Board shall be made by the President of the
Republic on the recommendation of the Chairperson of the Board of the Bank of Lithuania.
3. A decision regarding a dismissal shall be adopted within one month from the date of submission
of the recommendation thereon to the Seimas of the Republic of Lithuania or the President of the
Republic. In the event a decision is not adopted within the above time limit, the person in question
shall continue to perform his or her duties.
4. The Chairperson of the Board of the Bank of Lithuania shall have the right to refer to the Court
of Justice of the European Union a decision regarding his dismissal prior to the expiration of his
term of office within two months from the announcement of the decision or from the receipt of the
notification thereof or, if the above has not occurred, from the date when the decision became
known to the plaintiff on the grounds that the decision was in breach of the Treaty on the
Functioning of the European Union or any other legal provision related to the application of the
above Treaty. The Deputy Chairpersons and the Members of the Board of the Bank of Lithuania
shall have the right to appeal to Vilnius Regional Court against a decision regarding a dismissal
prior to the expiration of their terms of office.
Amendments to the Article:
    Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 9 of 48
                                                        8

No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

Article 13. Resignation of the Members of the Board of the Bank of Lithuania
1. The Chairperson of the Board of the Bank of Lithuania may resign from his or her post upon
submitting a resignation request to the President of the Republic of Lithuania; Deputy Chairpersons
and Members of the Board may resign upon submitting resignation requests to the Chairperson of
the Board.
2. The resignation request submitted by the Chairperson of the Board shall be considered by the
Seimas and requests of Deputy Chairpersons and Members of the Board shall be considered by the
President of the Republic.
3. A decision regarding the resignation shall be adopted within one month from the date of receipt
of a resignation request.
4. In the event a decision is not adopted during the time period indicated in Paragraph 3 of this
Article, the Chairperson of the Board, Deputy Chairpersons and Members of the Board shall be
considered to have resigned after one month from the day of filing such request.
5. In the event a decision to decline a request is adopted, the Chairperson of the Board, Deputy
Chairpersons and Members of the Board shall be regarded to have resigned after one month from
the date of the adoption of the above decision if they submit a request confirming their previous
request within two weeks after the adoption of the decision to decline the request.

Article 14. Meetings of the Board of the Bank of Lithuania
1. Meetings of the Board of the Bank of Lithuania shall be held as necessary, but at least once a
month. Procedures for the arrangement of Board meetings shall be established by the rules of
procedure of the Board of the Bank of Lithuania.
2. Meetings of the Board of the Bank of Lithuania shall be considered valid if at least three
members of the Board are present. Decisions of the Board shall be adopted by a majority of at least
three votes.
3. Meetings of the Board of the Bank of Lithuania shall be presided over by the Chairperson of the
Board or by one of the Deputy Chairpersons in accordance with the procedure established by the
rules of procedure of the Board.
4. Decisions of the Board of the Bank of Lithuania shall be implemented by resolutions thereof, or
by orders of the Chairperson of the Board.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 15. Voting Right Restriction for the Members of the Board of the Bank of Lithuania
Where an issue considered during a meeting of the Board is related to the private interests of a
Member of the Board, involving the conflict between public and private interests, the Member of
the Board concerned shall, prior to the discussion of the above issue, present a written notice
thereon and shall not have the right to participate in the discussion of the said issue and in the
adoption of a decision thereon.

Article 16. Work Restriction to the Members of the Board of the Bank of Lithuania
1. The Chairperson, Deputy Chairpersons and Members of the Board of the Bank of Lithuania may
only be employed at the Bank of Lithuania and may not engage in any other activities that would
cause a conflict of private and public interests. The Board of the Bank of Lithuania may give them
consent to engage in research and pedagogical activities.
2. The Chairperson, Deputy Chairpersons, and Members of the Board of the Bank of Lithuania
must, during the first year after their duties have ceased, avoid any conflict of private and public
interests that would be caused by their new activities. When intending to engage in the activities
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 10 of 48
                                                       9

that the above-mentioned persons consider might cause a conflict of private and public interests,
they shall inform in writing the Board of the Bank of Lithuania and shall seek its opinion before
committing themselves.
3. Upon the expiration of the term of office, the Chairperson, Deputy Chairpersons, and Members
of the Board of the Bank of Lithuania shall be paid a severance pay. The pay shall amount to the
number of the average monthly salaries, paid to them, corresponding to the years of their
uninterrupted term of office at the Bank of Lithuania, but shall not exceed five average monthly
salaries. The severance pay shall not be paid if they have stopped performing their duties because
they have been found guilty of serious misconduct.
NB. Paragraph 3 shall apply to the Chairperson of the Board of the Bank of Lithuania who commences his term of
office on the date of entry into force of Law No XI-1319 and afterwards and to Deputy Chairpersons and Members of
the Board of the Bank of Lithuania appointed after the entry into force of this Law.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)



Article 17. Chairperson of the Board of the Bank of Lithuania
1. The Chairperson of the Board of the Bank of Lithuania shall:
1) organise the work of the Bank of Lithuania;
2) represent the Bank of Lithuania in the Republic of Lithuania and abroad without any special
power of attorney;
3) conclude employment contracts with staff members and heads of the branches, representative
offices, institutions and enterprises of the Bank of Lithuania, provide incentives for distinguished
employees and impose disciplinary penalties;
4) approve the distribution of duties between the Chairperson, Deputy Chairpersons and Members
of the Board;
5) issue powers of attorney;
6) approve regulations of the structural divisions of the Bank of Lithuania; and
7) perform other functions delegated by the Board of the Bank of Lithuania.
2. In the event of the absence of the Chairperson of the Board of the Bank of Lithuania, his or her
duties shall be performed by one of the Deputy Chairpersons or one of the Members of the Board
on a mandate from the Chairperson of the Board of the Bank of Lithuania.
3. The Chairperson of the Board of the Bank of Lithuania, his or her deputy or a Member of the
Board shall have the right to attend sittings of the Government of the Republic of Lithuania in a
deliberative capacity.
4. The salary of the Chairperson of the Board of the Bank shall be equal to five average monthly
salaries of the employees of monetary intermediation institutions announced by the Department of
Statistics to the Government of the Republic of Lithuania.
NB. Paragraph 4 shall apply to the Chairperson of the Board of the Bank of Lithuania who commences his term of
office on the date of entry into force of Law No XI-1319 and afterwards.

5. In order to finance expenses related to the representation both in Lithuania and abroad, every
month the Chairperson of the Board of the Bank of Lithuania shall be granted a sum accounting for
15 percent of his or her salary without justifying expenses.
NB. Paragraph 4 shall apply to the Chairperson of the Board of the Bank of Lithuania who commences his term of
office on the date of entry into force of Law No XI-1319 and afterwards.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No XI-1118, 12-11-2010, Official Gazette, 2010, No 139-7102 (27-11-2010)
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)



        Article 171. Collegiate Bodies Formed by the Board of the Bank of Lithuania
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 11 of 48
                                                       10

1. Collegiate bodies of the Bank of Lithuania which by virtue of provisions of Article 11(3) of this
Law may be authorised to perform the functions of the Board of the Bank of Lithuania shall be
formed, their composition and rules of procedure specifying the functions and procedure of work
organisation of such collegiate bodies shall be approved by the Board of the Bank of Lithuania.
2. Only employees of the Bank of Lithuania may be appointed the members of the collegiate bodies
formed by the Board of the Bank of Lithuania who will be authorised to perform the functions
referred to in Article 11(1)(13) and (18) of this Law.
3. In addition to the employees of the Bank of Lithuania, other representatives delegated by public
authorities, organisations uniting financial market participants under supervision specified by the
Board of the Bank of Lithuania who meet the requirements of Article 223 of the Law of the
Republic of Lithuania on Consumer Protection (hereinafter collectively all these persons –
delegated members) may be appointed the members of collegiate bodies formed by the Board of the
Bank of Lithuania who will be authorised to perform the functions referred to in Article 11(1)(19)
of this Law. The number of delegated members may not exceed one third of the composition of
members of the collegiate body. Delegated members mutatis mutandis shall be subject to the
provisions of Articles 181 and 19 of this Law.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 18. Staff of the Bank of Lithuania
1. The staff of the Bank of Lithuania shall perform the functions of the Bank of Lithuania laid down
in this Law by implementing resolutions of the Board of the Bank of Lithuania and orders of the
Chairperson, and by observing the regulations of a relevant structural division and employment
contracts.
2. Laws regulating labour relations shall be applicable to the staff of the Bank of Lithuania.
3. The staff of the Bank of Lithuania may only be employed at the Bank of Lithuania. Upon the
consent of the Board of the Bank of Lithuania, they may also be employed elsewhere.
4. The Board of the Bank of Lithuania shall have the right to delegate a staff member for temporary
work at the European Union and international institutions and bodies or institutions or bodies of
another state at the request of the staff member and at its own initiative, subject to the consent of
such staff member, without cancelling the employment contract and suspending the counting of the
period of employment at the Bank of Lithuania, without changing the terms of remuneration set in
the employment contract or by changing said terms by mutual agreement between the parties of the
employment contract. At the request of the staff member and subject to the consent of the Board of
the Bank of Lithuania, such staff member may take up employment for a certain period of time at
the institutions and bodies mentioned herein by requesting for a leave of absence, without
suspending the counting of the period of employment at the Bank of Lithuania.
5. The staff of the Bank of Lithuania may be granted financial services pursuant to the procedure
and terms established by the Board of the Bank of Lithuania.
6. The Bank of Lithuania shall disclose information concerning a staff member only in the cases
and pursuant to the procedure provided for by law.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)

Article 181. Requirements for the Avoidance of a Conflict of Public and Private Interests
Applicable to the Staff of the Bank of Lithuania
1. The Staff of the Bank of Lithuania must avoid engaging in the activities that would cause a
conflict of public and private interests
2. The Board of the Bank of Lithuania, in ensuring the lawful interests of the Bank of Lithuania and
in order to ascertain that the staff of the Bank of Lithuania avoid a conflict of public and private
interests and do not use or allow the use by third parties of the information constituting a state,
official and bank secret in their own or the third parties’ interests, may establish the kinds of
information on personal and family financial operations to be disclosed by the Bank of Lithuania
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 12 of 48
                                                       11

staff to the Bank of Lithuania, and may establish restrictions on entering into certain financial
transactions or engaging in certain activities.
The Law supplemented with the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)

Article 19. Responsibility in Protecting Secrets
1. The staff of the Bank of Lithuania as well as other persons, who have been granted the right of
access to the information constituting state, official and bank secrets or who have come into
possession of such information without such a right, shall protect the information constituting state,
official and bank secrets. This obligation shall continue to exist after the end of an employment
relationship with the Bank of Lithuania or after the end of any other service or function related to
the Bank of Lithuania.
2. A secret of the Bank shall be any non-public information related to the European System of
Central Banks and any other information used in the activities of the Bank of Lithuania that does
not constitute a state or official secret with respect to its significance, the illegal disclosure or loss of
which could nevertheless have negative consequences on the functioning of the Bank of Lithuania
and its activities, and could harm legitimate interests of other persons.
3. The Chairperson of the Board of the Bank of Lithuania shall approve detailed lists of information
constituting state and official secrets. Detailed lists of information constituting state and official
secrets shall be approved and amended in accordance with the procedure laid down by the Republic
of Lithuania Law on State and Official Secrets.
4. Usage procedures in relation to information constituting a bank secret shall be approved by the
Chairperson of the Board of the Bank of Lithuania.
5. Protection of information constituting a bank secret in court proceedings shall be subject to the
provisions of the laws of the Republic of Lithuania ensuring protection of commercial secrets.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

                                        CHAPTER 3
                            FINANCES OF THE BANK OF LITHUANIA
Amendment to the title of the Chapter:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)

Article 20. Capital of the Bank of Lithuania
1. The capital of the Bank of Lithuania shall be comprised of its authorised capital and reserve
capital.
2. The authorised capital shall be EUR 60 million. It shall be accumulated from the funds of the
State of Lithuania and/or profit of the Bank of Lithuania.
3. The reserve capital shall be accumulated from the profit of the Bank of Lithuania.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 21. Budget of the Bank of Lithuania
The Bank of Lithuania shall plan its annual budget taking into account the needs related to the
implementation of the objectives and functions, as well as its activities prescribed by this Law. The
budget shall consist of operating expenses and investment in tangible and intangible assets.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)

Article 211. Financing of Activities of a Financial Market Supervision and Financial Sector
Resolution Authority
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 13 of 48
                                                       12

1. Financial market supervision shall be financed by contributions of financial market participants
and by funds of the Bank of Lithuania. Activities of a financial sector resolution authority shall be
financed by contributions of financial market participants.
2. Financial market participants who must pay contributions to cover financial market supervision
expenditure, contribution base and maximum contributions shall be set out in Annex 1 of this Law.
Financial market participants who must pay contributions to cover expenditure of the financial
sector resolution authority, contribution base and maximum contributions shall be set out in Annex
2 of this Law. Annual contribution rates shall be set by the Bank of Lithuania. Rates of
contributions for financial market supervision shall be set by the Bank of Lithuania after
consultation with the financial market participants under supervision. When setting contribution
rates, account must be taken of the functions performed by the Bank of Lithuania and its incurred
expenses related to the relevant financial market participants as well as of the scope and form of
activities of the said financial market participants, and in the case of financial market participants
under supervision – the risk taken by them. Financial market participants who engage in the activity
of more than one financial market participant referred to in Annex 1 or 2 to this Law must pay
contributions to cover financial market supervision expenditure or contributions to cover
expenditure of the financial sector resolution authority for each activity carried out by them, except
where a license or business authorisation issued by the supervisory authority entitles the financial
market participant to engage in the activity of more than one financial market participant referred to
in Annex 1 or 2 to this Law or where the activity of a financial market participant referred to in
Annex 1 or 2 to this Law pursued by the financial market participant is already reflected in the base
of contributions paid by it. The detailed calculation method of contributions of financial market
participants under supervision and the procedure of payment thereof as well as the procedure of
payment of contributions to finance activities of the resolution authority shall be laid down by legal
acts of the Bank of Lithuania.
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

3. If in a given year the sum of paid contributions of financial market participants exceeds the
expenditure incurred by the Bank of Lithuania that year, where such expenditure is related to
financial market supervision or the functions of the financial sector resolution authority, the Bank of
Lithuania shall correspondingly reduce the sum of contributions planned for the following year by
the said amount and the sum of contributions paid in excess shall be used to finance next-year
financial market supervision or activities of the financial sector resolution authority.
4. If in a given year the sum of contributions paid by financial market participants is insufficient to
cover the expenses of the Bank of Lithuania related to the functions of the financial sector
resolution authority, the Bank of Lithuania may temporarily cover the shortfalls with other funds of
the Bank of Lithuania, however, it must increase by an appropriate amount the contributions
planned for coming years to finance activities of the financial sector resolution authority (without
exceeding maximum annual contributions set in Annex 2 to this Law) with the purpose of
recovering the used funds of the Bank of Lithuania.
5. Financial market participants referred to in Annexes 1 and 2 to this Law must transfer
contributions for the current year to the accounts specified by the Bank of Lithuania by 31 May of
that year at the latest. Where the amount of financial market supervision contributions calculated for
a financial market participant is smaller than EUR 50, the financial market participant shall be
exempted from payment of the contribution. Financial market participants must pay the following
default interest for the missed deadline for contribution payment: 0.05 per cent of the outstanding
amount for each day. Payment of default interest shall not afford exemption from the obligation to
pay the whole delayed amount.
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA 14-06-2018, ID code 2018-09837
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 14 of 48
                                                       13

6. Unpaid contributions and default interest shall be, by a decision taken by the Bank of Lithuania,
be subject to uncontested recovery (without debiting the person’s account on his order) from the
financial market participant’s cash accounts with the Bank of Lithuania, credit or payment
institutions. Unpaid contributions and default interest may, by a decision taken by the Bank of
Lithuania, be recovered from other assets of the financial market participant. In this case, the
enforcement shall be carried out by bailiffs in accordance with the procedure laid down by the
Republic of Lithuania Code of Civil Procedure.
Supplemented with the Article:
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169

Article 22. Profit (Loss) of the Bank of Lithuania
The profit (loss) of the Bank of Lithuania for the financial year shall be calculated by deducting
expenses from income.

Article 23. Coverage of the Loss and Allocation of the Profit of the Bank of Lithuania
1. After the set of financial statements of the last ended financial year is approved in accordance
with the procedure laid down by this Law, profit (loss) for that year and undistributed profit carried
over from the previous financial periods shall be attributed to the net distributable profit (loss).
Thereafter the net distributable profit shall be distributed or the net distributable loss shall be
covered following the provisions established in this Article.
2. Net distributable loss shall be covered from the reserve capital of the Bank of Lithuania. When
reserve capital is not sufficient to cover distributable loss, remaining uncovered losses are carried
forward to be covered by the distributable profit of the succeeding financial years.
3. Net distributable profit shall be allocated in the following sequence:
1) to cover the uncovered loss carried forward;
2) from the excess remaining after the allocation under the subparagraph 1 herein, an amount shall
be allocated to authorised capital up to the amount specified in Article 20 of this Law;
3) from the excess remaining after the allocation under the subparagraph 2 herein, an amount shall
be allocated to reserve capital up to the amount, independently established by the decision of the
Board of the Bank of Lithuania taking into account potential impact of risks however this capital
shall be no less than five amounts of the authorised capital of the Bank of Lithuania;
4) from the excess remaining after the allocation under the subparagraph 3 herein, an amount shall
be allocated to the State Budget as the profit contribution of the Bank of Lithuania. This
contribution shall not exceed the amount corresponding to 70 per cent of the calculated average of
the profit (loss) of the Bank of Lithuania of the last three financial years.
4. The surplus of the distributable profit after the allocation established in observance of paragraph
3 of this Article shall be carried forward as undistributed profit and shall be distributed following
the provisions established in this Article in succeeding financial years.
Amendments to the Article:
No IX-1352, 04-03-2003, Official Gazette, 2003, No 27-1079 (19-03-2003)
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No XI-510, 02-12-2009, Official Gazette, 2009, No 147-6553 (12-12-2009)
No XI-1800, 15-12-2011, Official Gazette, 2011, No 160-7567 (28-12-2011)

Article 24. Relation of the Bank of Lithuania to the State Budget
The contribution of the Bank of Lithuania shall be paid to the state budget once a year not later than
by 1 May of the following year.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)

                                             CHAPTER 4
                                          MONETARY POLICY

Article 25. Opening of Accounts and Instruments of Monetary Policy
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 15 of 48
                                                       14

1. The Bank of Lithuania, acting as an integral part of the European System of Central Banks, shall
implement the defined monetary policy.
2. In order to conduct operations, the Bank of Lithuania may open accounts for credit institutions,
public entities and other market participants and accept assets, including book entry securities, as
collateral.
3. In accordance with general principles for open market and credit operations established by the
European Central Bank, including the announcement of conditions under which it stands ready to
enter into such transactions, the Bank of Lithuania may:
1) operate in the financial markets by buying and selling outright (spot and forward) or under
repurchase agreement and by lending or borrowing claims and marketable instruments, whether in
EU or in non-EU currencies, as well as precious metals;
2) conduct credit operations with credit institutions and other market participants, with lending
being based on adequate collateral.
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 26. Repealed with effect from 01-01-2015
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1667, 17-11-2011, Official Gazette, 2011, No 145-6813 (01-12-2011)

Article 27. Repealed with effect from 01-01-2015
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 28. Repealed with effect from 01-01-2015
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 29. Repealed with effect from 01-01-2015
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 30. Repealed with effect from 01-01-2015
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 31. Setting and Publication of Exchange Rates Between the Euro and Foreign
Currencies
1. The Bank of Lithuania shall publish in the Republic of Lithuania reference exchange rates
between the euro and foreign currencies as published by the European Central Bank.
2. The Bank of Lithuania may also set and publish in the Republic of Lithuania other reference
exchange rates between the euro and foreign currencies that were not indicated in Paragraph 1 of
this Article.
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 32. Repealed with effect from 01-01-2015
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1667, 17-11-2011, Official Gazette, 2011, No 145-6813 (01-12-2011)

                                        CHAPTER 5
                             FOREIGN RESERVES AND OPERATIONS
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 16 of 48
                                                       15

Article 33. Foreign Reserves
The Bank of Lithuania shall manage, use and dispose of foreign reserves following the principles
and procedure meeting the requirements of European Union law.
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 34. The Structure of Foreign Reserves
Foreign reserves may be composed of:
1) gold;
2) foreign currency in banknotes and coins;
3) assets in foreign currency held abroad;
4) Special Drawing Rights (SDRs) and reserves in the International Monetary Fund; and
5) other universally recognised international reserves.

Article 35. Operations of the Bank of Lithuania
1. In performance of its functions, the Bank of Lithuania shall have the right to conduct the
following operations:
1) open accounts on its own behalf and put deposits thereon;
2) open and manage accounts and accept deposits;
3) take and grant loans;
4) purchase and sell gold and assets in foreign currency;
5) carry out other operations.
2. Foreign reserves of foreign central banks held in accounts opened by the Bank of Lithuania may
not be subject to recovery (in a judicial or extrajudicial manner).
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1320, 14-04-2011, Official Gazette, 2011, No 46-2159 (16-04-2011)
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)

Article 36. Settlement Agreements
The Bank of Lithuania may enter into settlement agreements with foreign public and/or private
institutions.
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

                                       CHAPTER 6
                          FUNCTIONS OF A STATE TREASURY AGENT

Article 37. Repealed with effect from 01-01-2015
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 38. Opening of Accounts for State Treasury
The Bank of Lithuania shall have the right to open and manage the accounts of the State Treasury of
the Republic of Lithuania.
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 39. Operations with Government Securities
 On the basis of an agreement with the Ministry of Finance, the Bank of Lithuania may organise the
issue and redemption of Government securities and the payment of interest thereon.

Article 40. Administration of the National Debt
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 17 of 48
                                                       16

On the basis of an agreement with the Ministry of Finance, the Bank of Lithuania may administer
the national debt.

Article 41. Consulting the Government
The Bank of Lithuania may consult and give proposals to the Government on the issues related to
financial markets, including its regulation, and State Treasury policy.
Amendments to the Article:
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

                                          CHAPTER 7
                                FINANCIAL MARKET SUPERVISION
Amendment to the title of the Chapter:
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

Article 42. Aim, Functions, Rights and Obligations of the Bank of Lithuania in Performance
of the Financial Market Supervision
1.       Financial market participants under supervision shall be: banks, foreign bank branches
established in the Republic of Lithuania, central credit unions, credit unions, insurance companies,
reinsurance companies, branches of foreign insurance and reinsurance companies established in the
Republic of Lithuania, insurance broker companies and branches of foreign insurance and
reinsurance intermediaries established in the Republic of Lithuania, electronic money institutions,
intermediaries of electronic money institutions and branches of foreign electronic money
institutions established in the Republic of Lithuania, financial brokerage firms, tied intermediaries
of financial brokerage firm, financial advisor firms, regulated market operators, transaction
information service providers, benchmark index administrators, data providers under supervision,
management companies, investment companies, central securities depositories, branches of foreign
central securities depositories established in the Republic of Lithuania, depositories, foreign
financial brokerage firms and branches of management companies established in the Republic of
Lithuania, pension associations, investment holding companies and issuers, payment institutions
and agents of payment institutions, consumer creditors, consumer credit intermediaries, creditors,
peer-to-peer lending platform operators and credit intermediaries, crowdfunding platform operators,
national development institutions and operators of currency exchange offices.
2.       In supervision of how the financial market participants comply with the requirements set in
legal acts regulating the financial market, the Bank of Lithuania shall:
1)       perform the supervision of banks, branches of foreign banks established in the Republic of
Lithuania, central credit unions, credit unions and fulfil other functions assigned to the Bank of
Lithuania by the Law of the Republic of Lithuania on Banks, the Law of the Republic of Lithuania
on the Central Credit Unions and the Law of the Republic of Lithuania on Credit Unions;
2)       perform the supervision of insurance companies, reinsurance companies, branches of foreign
insurance and reinsurance companies established in the Republic of Lithuania, insurance brokerage
firms and branches of foreign insurance and reinsurance intermediaries established in the Republic
of Lithuania and fulfil other functions assigned to the Bank of Lithuania by the Law on Insurance;
3)       perform the supervision of e-money institutions, intermediaries of e-money institutions and
branches of foreign e-money institutions established in the Republic of Lithuania and fulfil other
functions assigned to the Bank of Lithuania by the laws regulating the activities of these entities;
4)       perform the supervision of financial brokerage firms, tied intermediaries of a financial
brokerage firm, financial advisor firms, operators of regulated markets, transaction information
service providers, benchmark index administrators, data providers under supervision, management
companies, investment companies, central securities depositories, branches of foreign central
securities depositories established in the Republic of Lithuania, depositories, branches of foreign
financial brokerage firms and management companies established in the Republic of Lithuania,
pension associations, investment holding companies and issuers and fulfil other functions assigned
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 18 of 48
                                                 17

to the Bank of Lithuania by the Law of the Republic of Lithuania on Markets in Financial
Instruments, the Law of the Republic of Lithuania on Securities, the Law of the Republic of
Lithuania on Collective Investment Undertakings, the Law of the Republic of Lithuania on
Collective Investment Undertakings for Informed Investors, the Law of the Republic of Lithuania
on Management Companies of Collective Investment Undertakings for Professional Investors, the
Law of the Republic of Lithuania on Supplementary Voluntary Pension Accumulation, the Law of
the Republic of Lithuania on Pension Accumulation, the Law of the Republic of Lithuania on
Occupational Pension Accumulation, the Law of the Republic of Lithuania on Investment Holding
Companies, and the Law of the Republic of Lithuania on the Pension System Reform;
5)       perform the supervision of payment institutions and intermediaries of payment institutions
and fulfil other functions assigned to the Bank of Lithuania by the Law of the Republic of Lithuania
on Payment Institutions;
6)       fulfil the functions assigned to the Bank of Lithuania by the Law of the Republic of
Lithuania on Financial Institutions, the Law of the Republic of Lithuania on the Supplementary
Supervision of Entities in a Financial Conglomerate, the Law of the Republic of Lithuania on the
Prevention of Money Laundering and Terrorist Financing, the Law of the Republic of Lithuania on
Payments and other laws;
7)       perform the supervision of consumer credit providers, consumer credit intermediaries and
peer-to-peer lending platform operators and fulfil other functions assigned to the Bank of Lithuania
by the Law of the Republic of Lithuania on Consumer Credit;
8)       perform the supervision of operators of the payment and securities settlement systems and
fulfil other functions assigned to the Bank of Lithuania by the Law of the Republic of Lithuania on
Settlement Finality in the Payment and Securities Settlement Systems;
9)        perform supervision of currency exchange offices' operators and other functions assigned to
the Bank of Lithuania as provided for in the Law of the Republic of Lithuania on the Operators of
Currency Exchange Offices;
10)       fulfil functions assigned to the competent authority by Regulation (EC) No 1060/2009 and
Regulation (EU) No 1286/2014;
11) perform the supervision of crowdfunding platform operators and fulfil other functions assigned
to the Bank of Lithuania by the Law of the Republic of Lithuania on Crowdfunding;
12) perform the supervision of creditors, peer-to-peer lending platform operators and credit
intermediaries and fulfil other functions assigned to the Bank of Lithuania by the Law of the
Republic of Lithuania on Credits Related to Immovable Property;
13) perform the supervision of national development institutions and fulfil other functions assigned
to the Bank of Lithuania by the Law of the Republic of Lithuania on the National Development
Institutions.
3. The Bank of Lithuania shall exercise financial market supervision insofar as this is not assigned
to the European Central Bank in accordance with the provisions of Regulation (EU) No 1024/2013.
4. In performance of the financial market supervision, the Bank of Lithuania shall have the right to:
1) adopt legal acts and recommendations regarding the activities and supervision of the financial
market participants under supervision;
2) receive free of charge the documents, their copies, other data and information necessary for the
performance of the supervisory function from state institutions and registers, financial market
participants under supervision, other natural and legal persons, and, if necessary, obtain additional
information – invite such persons and receive explanations from them in accordance with the
procedure set forth by this Law;
3) inspect (examine) financial market participants under supervision and where there are grounds to
suspect violations of requirements established by legal acts regulating financial market or in other
cases specified by laws regulating financial market – other persons as well;
4) in accordance with the procedure established by legal acts of the Bank of Lithuania, carry out test
purchases of financial services or products. Information received during such purchases shall be
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 19 of 48
                                                  18

used for planning and undertaking actions to prevent possible infringements of legal acts regulating
financial market; however, this may not serve as the grounds for application of sanctions;
5) notify financial market participants under supervision and other persons in writing about the
violations and weaknesses of their activities that are not subject to the application of mandatory
instructions or sanctions established by laws and suggest taking measures to eliminate the
infringements, weaknesses, their causes and conditions;
6) in the cases and according to the procedure established by this Law and other laws regulating
financial market, give mandatory instructions to financial market participants under supervision;
7) in the cases and according to the procedure established by regulating financial market and legal
acts of the European Union apply sanctions to financial market participants under supervision and
other persons;
8) apply to court for defending public interests protected by legal acts regulating financial market;
9) request from auditors of financial market participants under supervision the information on audit
of such entities necessary for the performance of supervisory functions. The fulfilment of such
request shall not be considered to constitute a breach of the prohibition to disclose confidential
information and, accordingly, shall not have any negative consequences on the auditors;
10) make public the information necessary for the protection of consumers or public interests;
11) have other rights established by this law and legal acts referred to in paragraphs 2 and 3 of this
Article, as well as other legal acts the supervision over compliance with which is attributed to the
competence of the supervisory authority.
5. The Bank of Lithuania shall use the rights established in paragraph 3 of this Article:
1) directly;
2) in cooperation with other supervisory authorities, state and municipal institutions;
3) with the assistance of other persons to carry out certain actions;
4) with the assistance of law enforcement bodies.
6. Financial market supervision carried out by the Bank of Lithuania shall be based on the forward-
looking and risk based approach. A forward-looking approach means that the aim is to identify
potential risks as soon as possible and take measures to eliminate them. A risk based approach
means that actions, in the first instance, are aimed at eliminating the cases of the greatest risk by
linking the risk to the probability of occurrence of damage and the size and extent of such damage.
7. Where the Bank of Lithuania has the grounds to suspect any illegal offering to acquire or
subscribe to financial instruments and/or to provide insurance or financial services in the Republic
of Lithuania at a distance (by means of communications), i.e. without having the right granted in
accordance with the procedure set forth by legal acts regulating financial market or violating
otherwise the requirements of legal acts, the Bank of Lithuania shall have the right to:
1) give mandatory instructions to the information hosting service provider to immediately remove
the information stored by the information hosting service provider which is used for the purpose of
illegally offering to acquire or subscribe to financial services, provide insurance and/or financial
services;
2) give mandatory instructions to the provider of network services to immediately remove the
possibility to access the information which is used for the purpose of illegally offering to acquire or
subscribe to financial services, provide insurance and/or financial services.
8. In order to carry out the actions referred to in paragraph 7 of this Article, the Bank of Lithuania
must submit an application with Vilnius Regional Administrative Court for issuing a permit to carry
out the actions. The application shall specify the forename and surname or name (if available) of the
person who has committed the suspected infringement, the nature of suspected infringements of
legal acts regulating financial market and the envisaged actions. The application shall be examined
and the ruling shall be passed no later than within 3 (three) business days after the submission of the
application. Where the Bank of Lithuania disagrees with the ruling of Vilnius Regional
Administrative Court to reject the application, the Bank of Lithuania shall have the right to appeal
against the ruling with the Supreme Administrative Court of Lithuania within 7 (seven) days. The
Supreme Administrative Court of Lithuania shall examine the appeal against the ruling of Vilnius
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 20 of 48
                                                      19

Regional Administrative Court no later than within 7 (seven) days. Representatives of the Bank of
Lithuania shall have the right to participate in the hearing of the appeal. The courts examining
applications and appeals regarding the issue of the court’s permission must ensure confidentiality of
the submitted information and enisaged actions.
9. The Bank of Lithuania shall publish the information about the persons who illegally offer to
acquire or subscribe to financial instruments and/or provide insurance or financial services in the
Republic of Lithuania and shall inform that activities of such persons are carried out illegally.
10. The procedure of eliminating the possibilities to access the information which is used for the
purpose of illegally offering to acquire or subscribe to financial instruments and/or provide
insurance or financial services shall be established by the Bank of Lithuania.
11. The information which must be submitted to the Bank of Lithuania in observance of provisions
of this Article and of Article 421 shall also include the information which constitutes the bank
secret, commercial secret or is confidential for other reasons.
12. The Bank of Lithuania shall provide consultations on the competence of the supervision
performed by the Bank of Lithuania and shall undertake other preventive actions established in the
Law of the Republic of Lithuania on Public Administration and other legal acts to prevent the
potential breaches of legal acts regulating financial market.
13. Upon establishing facts which prove the potential criminal activities, the Bank of Lithuania shall
inform the responsible judicial authorities thereof.
Amendments to the Article:
No IX-2069, 23-03-2004, Official Gazette, 2004, No 54-1830 (15-04-2004)
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)
No XII-1035, 17-07-2014, published in the RLA, 04-08-2014, ID code 2014-10871
Amendments to the Article:
No XII-2075, 05-06-2018, published in the RLA, 14-06-2018, ID code 2015-192832018-09837

Article 421. Inspections Organised by the Bank of Lithuania
1. The Bank of Lithuania shall organise and carry out inspections to examine the compliance with
the requirements established by legal acts regulating financial market. The Bank of Lithuania shall
also have the right to carry out inspections when circumstances related to potential breaches of legal
acts regulating financial market transpire or in other cases established by legal acts regulating
financial market.
2. The Bank of Lithuania shall take a decision to examine or refuse to examine complaints or
notifications (hereinafter – a complaint) about potential breaches of legal acts regulating financial
market.
3. The Bank of Lithuania shall not start an inspection on the basis of the received complaint about a
potential breach of legal acts regulating financial market, where:
1) the breaches indicated in the complaint are insignificant;
2) the examination of the facts stated in the complaint does not fall within the competence of the
Bank of Lithuania;
3) the facts stated in the complaint are being or were already examined and the decision of the Bank
of Lithuania was taken or the court decision was enforced regarding them;
4) the person who lodged the complaint has failed to provide, within the time limit set by the Bank
of Lithuania, the actual data and supporting documents required for opening of the investigation;
5) the limitation periods set in Article 433(16) of this Law have expired;
6) there are no actual data that would allow reasonably suspecting a breach of the legal act
regulating financial market;
7) the examination of actual circumstances stated in the complaint does not comply with the risk
based supervision of financial market carried out by the Bank of Lithuania;
8) the breach of the legal act is apparent and, accordingly, its examination in observance of the
provisions of Article 432 or 433 of this Law is commenced without the inspection.
4. The types or inspections and the procedure of their performance shall be set forth by legal acts of
the Bank of Lithuania.
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 21 of 48
                                                   20

5. When carrying out an inspection, authorised employees of the Bank of Lithuania shall have the
right to:
1) obtain verbal or written explanations from financial market participants under supervision, their
managers and employees, as well as from persons suspected of committing breaches of legal acts
regulating financial market, invite these persons or their representatives to arrive to the business
premises of the employee conducting investigation and give explanations;
2) interrogate the persons not specified in point 1 of this paragraph who agree to be interrogated in
order to obtain the information related to the subject matter of inspection;
3) have free access to the premises of the financial market participants under supervision and other
persons specified by laws during business hours, examine accounting records and other documents,
other sources of information necessary for inspection, receive their copies and extracts, make their
copies and copies of information contained in computers and in any media;
4) have free access to the premises of other legal persons not specified in point 3 of this paragraph
suspected of committing breaches of legal acts regulating financial market or connected with
potential breaches, and of legal persons whose employees are connected with potential breaches
during business hours and inspect them, revise the legal person’s documents other sources of
information necessary for inspection, receive their copies and extracts, make their copies and copies
of information contained in computers and in any media;
5) in the case of inspection conducted according to provisions of points 3 or 4 of this paragraph, get
familiarised with notes of the legal person’s managers and employees, make their copies and copies
of information contained in computers and in any media;
6) temporarily take documents of legal persons being inspected which may be used as the evidence
of the breach;
7) when suspecting a breach of a legal act, seal the premises used by the legal person where
documents are kept (irrespective of the medium in which they are stored) for the period and to the
extent necessary for conducting inspection; however, for not more than 3 (three) business days;
8) during the inspection, use technical means to register actual circumstances;
9) when suspecting a breach of a legal act, receive information about subscribers of electronic
communications services or registered users of electronic communications services, the related
traffic data and content of information transmitted via electronic communications networks from the
electronic communications network and/or service providers;
10) receive from credit institutions and other financial institutions data, certificates and copies of
documents of financial operations related with the object being inspected;
11) receive data and documents or their copies related with the person being inspected from other
entities, public authorities and municipal bodies;
12) have other rights established by legal acts regulating financial market.
6. Where, having started the inspection, there are grounds to suspect breaches of legal acts
regulating financial market or weaknesses in financial market participants’ activities and where
there is a threat for stability of financial system or other public interests, the Bank of Lithuania shall
have the right to obligate to terminate the suspected unlawful activities until the inspection is
completed and a decision of the Bank of Lithuania on the suspected breach is taken.
7. Actions referred to in points 4, 5, 7 and 9 of paragraph 5 and in paragraph 6 of this Article may
be carried out only with the court’s permission.
8. Where the Bank of Lithuania takes a decision on actions for the implementation of which the
court’s permission is required, the application for the permission to implement such actions shall be
submitted to Vilnius Regional Administrative Court. The application shall specify the name of the
legal person, the nature of suspected infringements of legal acts regulating financial market and the
envisaged actions of inspection. The application shall be accompanied by the evidence supporting
suspected breaches, weaknesses of financial market participants’ activities or threat to stability of
financial system or other public interests. The application for the court’s permission shall be
examined by Vilnius Regional Administrative Court by written procedure. The application shall be
examined and the ruling shall be passed no later than within 72 (seventy-two) hours after the
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 22 of 48
                                                       21

submission of the application. Where the Bank of Lithuania disagrees with the decision of Vilnius
Regional Administrative Court to reject the application, the Bank of Lithuania shall have the right
to appeal against the ruling with the Supreme Administrative Court of Lithuania within 7 (seven)
days. The Supreme Administrative Court of Lithuania shall examine the appeal against the ruling of
Vilnius Regional Administrative Court no later than within 7 (seven) days. Representatives of the
Bank of Lithuania shall have the right to participate in the hearing of the appeal when it is examined
by oral procedure. The courts examining the applications and appeals regarding the issue of the
court’s permission must ensure confidentiality of the submitted information and envisaged actions.
9. Requirements of the staff members of the Bank of Lithuania in carrying out the actions referred
to in paragraph 5 of this Article, excluding point 2 of paragraph 5, shall be mandatory. The failure
to fulfil such requirements shall be subject to the application of sanctions specified by laws
regulating financial market.
10. For the purpose of implementing the rights established in paragraph 5 of this Article, excluding
point 2 of paragraph 5, the Bank of Lithuania may involve police officers.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 43. Protection of Information Received for the Purposes of Financial Market
Supervision
1. In order to protect the information received by the Bank of Lithuania for the purposes of financial
market supervision, the provisions of this Article and of Article 19 of this Law shall apply.
2. The information received for the purposes of financial market supervision may not be published,
transferred to anybody or made available in any other way, unless this Law establishes otherwise.
3. The requirement specified in paragraph 2 of this Article must be followed by the Bank of
Lithuania, its current or former staff members, auditors acting on behalf of the Bank of Lithuania or
other persons, as well as any other persons to whom the information received for the purposes of
financial market supervision was transferred in accordance with the procedure set forth by laws.
4. Paragraph 2 of this Article shall not apply to the information which is already published or
accessible or from which the data about particular persons cannot be identified directly or
indirectly.
5. The Bank of Lithuania shall have the right to use the information received for the purposes of
financial market supervision, also including the information received from foreign supervisors, only
in performing the functions conferred on it and for the following purposes:
1) checking the compliance with requirements of legal acts regulating financial market;
2) applying sanctions;
3) in administrative proceedings regarding decisions of the supervisory authority;
4) in other proceedings regarding legal relationships governed by legal acts regulating financial
market.
6. The Bank of Lithuania shall have the right to publish the results of the stress test performed in
accordance with the procedure established by its legal acts or in Article 32 of Regulation (EU) No
1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a
European Supervisory Authority (European Banking Authority), amending Decision
No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ 2010 L 331, p. 12)
(hereinafter – Regulation (EU) No 1093/2010) and communicate them to the European Banking
Authority.
7. The information received for the purposes of financial market supervision may be transferred:
1) on the grounds established in the Code of Criminal Procedure of the Republic of Lithuania, when
the information is necessary for a pre-trial investigation or for hearing of a criminal case before a
court, as well as in the cases and according to the procedure set forth in the Law of the Republic of
Lithuania on the Prevention of Money Laundering and Terrorist Financing;
2) to the court when the information is necessary in hearing the cases regarding bankruptcy or
forced liquidation of a financial market participant under supervision;
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 23 of 48
                                                 22

3) to provisional investigation commissions of the Seimas of the Republic of Lithuania functioning
according to the Law of the Republic of Lithuania on the Provisional Investigation Commissions of
the Seimas, where such information is necessary for the performance of their functions;
4) to the State Enterprise Deposit and Investment Insurance, institutions of another Member State of
the European Union and the European Economic Area (hereinafter in this Article – a Member State
of the European Union) administrating deposit insurance systems, systems of insurance of liabilities
to investors or policyholder protection funds, where such information is necessary for the
performance of their functions;
5) to authorities supervising business of foreign credit institutions and provision of other financial
services, insurance business and financial markets where such information is necessary for the
performance of the supervisory function;
6) to central banks of the European System of Central Banks and other institutions performing
similar functions, where such information is necessary for the performance of their functions
established by legal acts, including the implementation of monetary policy and ensuring of
liquidity, supervision of payment, clearing and settlement systems and ensuring the stability of
financial system, and in emergency situations – to central banks of the European System of Central
Banks immediately;
7) to institutions of Member States of the European Union tasked with implementation of macro-
prudential policy, where such information is necessary for the performance of their functions;
8) to the European Banking Authority within the meaning of Regulation (EU) No 1093/2010;
9) to the European Securities and Markets Authority within the meaning of Regulation (EU) No
1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a
European Supervisory Authority (European Banking Authority), amending Decision
No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ 2010 L 331, p. 84);
10) to the European Insurance and Occupational Pensions within the meaning of the Law of the
Republic of Lithuania on Insurance and Regulation (EU) No 1094/2010 of the European Parliament
and of the Council of 24 November 2010 establishing a European Supervisory Authority (European
Insurance and Occupational Pensions Authority), amending Decision No 716/2009/EC and
repealing Commission Decision 2009/79/EC (OJ 2010 L 331, p. 48);
11) to the European Systemic Risk Board, where this information is relevant for the performance of
its functions under Regulation (EU) No 1092/2010 of the European Parliament and of the Council
of 24 November 2010 on European Union macro-prudential oversight of the financial system and
establishing a European Systemic Risk Board (OJ 2010 L 331, p. 1), and in emergency situations –
immediately;
12) to persons of Lithuania and another Member State of the European Union responsible for the
control of liquidation, bankruptcy or other similar proceedings of financial market participants
under supervision, and public authorities responsible for the supervision of such persons;
13) to central credit unions, also to contractual or institutional protection schemes referred to in
Article 113(7) of Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment firms and amending
Regulation (EU) No 648/2012 (OJ 2013 L 176, p. 1), where such information is necessary for the
performance of their functions;
14) to entities performing restructuring, reorganisation, bankruptcy, liquidation procedures of
financial market participants under supervision, where such information is necessary for the
performance of their functions;
15) in emergency situations, as specified in Article 59(8) and Article 701(5) of the Law of the
Republic of Lithuania on Banks, to the Ministry of Finance of the Republic of Lithuania and central
government bodies of other Member States of the European Union involved in the drafting of legal
acts regarding supervision of credit institutions, financial institutions undertakings providing
investment and insurance services, where such information is necessary for the performance of their
functions;
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 24 of 48
                                                       23

16) to auditors of companies of a financial market participant under supervision or financial group
to which the financial market participant under supervision belongs, as well as to public authorities
of Lithuania and of another Member State of the European Union responsible for supervision of
such entities, where such information is necessary for the performance of their functions;
17) to independent actuaries of insurance and reinsurance undertakings of Lithuania and of another
Member State of the European Union and authorities in charge of supervision of such actuaries;
18) other public authorities, where such information is necessary for the performance of their
functions and where this is required for the financial market supervision, prevention of
infringements or restructuring of financial market participants under supervision.
8. The information received for the purposes of financial market supervision may be transferred to
the institutions specified in points 3–7, 12, 14, 16, 17 and 18 of paragraph 7 of this Article, where
the information protection requirements applicable to them are at least the same as those established
by this Law.
9. The information under point 5 of paragraph 7 of this Article may be transferred to a supervisory
authority of a foreign country, other than a Member State of the European Union where there is an
agreement concluded with such supervisory authority providing for the exchange of information
received for the purposes of supervision and where the information protection requirements
applicable to the supervisory authority of the foreign country according to its laws are at least the
same as those established by this Law.
10. The information received for the purposes of supervision from the authority supervising
activities of provision of financial services, insurance business and financial markets of a country
which is a Member State of the European Union, or the information received during inspection
carried out in another Member State of the European Union may be transferred under points 3, 5,
12, 13, 15, 16, 17 and 18 of paragraph 7 of this Article or paragraph 9 of this Article only where a
consent of the institution from which the information was received or of the supervisory authority
of the Member State of the European Union is obtained only for that purpose for which the consent
was given.
11. Where the information received for the purposes of supervision consists of personal data, the
Bank of Lithuania and other persons to whom such information is transferred shall process them in
accordance with the procedure set forth by legal acts regulating personal data protection.
12. Provisions of this Article mutatis mutandis shall also apply to the information received for the
purposes of information or statistics in accordance with Article 70(1) and (2) of the Law on Banks.
Amendments to the Article:
No IX-2069, 23-03-2004, Official Gazette, 2004, No 54-1830 (15-04-2004)
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)
Amendments to the Article:
No XII-1691, 14-05-2015, published in the RLA, 20-05-2015, ID code 2015-07667
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 431. Examination of Applications for Licenses, Authorisations, Consents or Other
 Actions and Decisions of the Bank of Lithuania
1. The conditions and procedure for submission and examination of applications for granting of
licences, authorisations, consents, approvals or performing other actions established by legal acts
regulating financial market (hereinafter collectively in this Article – authorisations) as well as
detailed requirements for the submitted documents are set forth by Regulation (EU) No 1024/2013,
laws regulating financial market and their implementing legislation.
2. Any application for an authorisation shall be examined and a decision shall be taken within 30
(thirty) days of the date of submission of all required documents or during other time limits set by
laws regulating financial market. Where the submitted documents have any shortcomings of form or
content or not all documents or information necessary for taking the decision are submitted, the
Bank of Lithuania shall have the right to require the elimination of the shortcomings and/or the
submission of the missing documents or information. In addition, the Bank of Lithuania shall have
the right to request additional documents and information necessary for taking the decision. Where
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 25 of 48
                                                       24

the Bank of Lithuania reasonably requests the submission of additional documents or information or
where such documents or information are submitted by the applicant himself, the time limit for
examining the application and taking the decision shall be calculated from the date of submission of
such additional documents and information, unless laws regulating financial market establish
otherwise.
3. The Bank of Lithuania shall have the right to refuse granting the authorisation where there are
sufficient grounds to believe that the granting of the authorisation would infringe the interests of
customers of financial market participants under supervision or the financial system stability and
soundness or other public interests may be threatened, and also where other grounds for refusing the
authorisation established by laws regulating financial market exist.
4. The Bank of Lithuania shall notify the applicants about the decision taken regarding the granting
of the authorisation no later than within 5 (five) business days of the date of taking the decision,
unless legal acts regulating financial market establish otherwise. A refusal of the Bank of Lithuania
to grant an authorisation shall be reasoned.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 432. Mandatory Instructions Given by the Bank of Lithuania
1. The Bank of Lithuania shall give mandatory instructions established by laws regulating financial
market where at least one of the grounds for the application of mandatory instructions established
by laws regulating financial market exists.
2. Prior to deciding whether to give mandatory instructions, the Bank of Lithuania shall set the time
limit of at least 14 (fourteen) days from the notification date to provide explanations and shall notify
about that the person to whom the mandatory instruction is to be given, by providing essential
information about provisions of legal acts and established actual data which constitute the grounds
for application of mandatory instructions. The Bank of Lithuania shall have the right to ignore the
explanations provided not in due time where such explanations could have been provided earlier
and their late provision is likely to delay the examination of the issue. Where during any process
concerning the giving of mandatory instructions new evidence is submitted, the person shall be
immediately allowed to get familiarised with such evidence and to provide his explanations within
at least 5 (five) business days of getting familiarised with the submitted evidence. The failure to
submit to the explanations to the Bank of Lithuania within the specified time limit shall not prevent
from deciding on the issue of application of the mandatory instruction.
3. The Bank of Lithuania shall notify the person to whom the mandatory instruction is given about
the venue, date and time of the consideration of the issue regarding the giving mandatory
instructions no later than within 10 (ten) business days after the notification date until the date of
the consideration of the issue regarding the giving the mandatory instruction. The person to whom
the mandatory instruction is given or the person’s representatives shall have the right to participate
in the consideration of the issue by the Bank of Lithuania; however the non-arrival of the person to
whom the mandatory instruction is given or of the person’s representative shall not prevent from
considering the issue of giving the mandatory instructions, where the person or the person’s
representative has been duly notified of the consideration and has failed to provide evidence of
being unable to arrive for valid reasons. A due notification should be a notification sent by
registered mail to the registered office address available in the Register of Legal Entities or to the
natural person’s officially declared place of residence or workplace, unless the person has indicated
another address for delivery of correspondence, or the notification is sent to the electronic mail
delivery address available in the Register of Legal Entities or in the Population Register. The date
of serving notifications sent by registered mail referred to in paragraphs 2 and 3 of this Article shall
be the date on which the notification is served to the addressee, to any of the adult family members
who live together with the addressee or to the person responsible for acceptance of correspondence
at the workplace, and in the case of the notification sent to the electronic mail delivery address – the
business day following the date of sending the notification. Refusal to accept the notification or to
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 26 of 48
                                                       25

acknowledge its receipt by signature shall be considered to be equal to the serving of the
notification.
4. In urgent cases, where it is necessary to respond operatively in order to protect financial system
stability or other public interests, the Bank of Lithuania shall have the right to decide whether to
give mandatory instructions disregarding provisions of paragraphs 2 and 3 of this Article. The
person who is given a mandatory instruction disregarding provisions of paragraphs 2 and 3 of this
Article, shall have the right, within 14 (fourteen) days of the date on which the decision on the
mandatory instruction is received, to provide written explanations regarding the absence of grounds
for giving the mandatory instruction. The Bank of Lithuania shall assess the explanations within 30
(thirty) days of receiving them and shall take the decision on withdrawal or non-withdrawal of the
given mandatory instruction.
5. Upon a reasoned request of the person to whom a mandatory instruction is given, the Bank of
Lithuania shall have the right to defer the time limit for the fulfilment of the mandatory instruction,
where the person cannot fulfil the given mandatory instruction in a timely manner for objective
reasons and the Bank of Lithuania is provided with the respective supporting evidence.
6. A temporarily given mandatory instruction shall apply until the time limit set in the decision of
the Bank of Lithuania on giving the mandatory instruction, which may be indicated either as a
particular date, a period of time or linked with occurrence of certain conditions (cessation of
circumstances), unless the Bank of Lithuania takes a decision on its early withdrawal. The Bank of
Lithuania shall withdraw the temporarily applied mandatory instruction immediately, no later than
within 5 (five) business days of the date on which the Bank of Lithuania determines that the
grounds for applying the mandatory instruction have ceased to exist.
7. The giving of mandatory instructions shall not deprive the Bank of Lithuania of the right to
concurrently apply sanctions established by laws regulating financial market.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 433. Application of Sanctions
1. The Bank of Lithuania shall apply sanctions established by laws regulating financial market
where at least one of the grounds for the application of sanctions established by laws exists.
2. Prior to deciding whether to apply sanctions, the Bank of Lithuania shall set the time limit of at
least 14 (fourteen) days from the notification date for the submission of explanations and shall
notify about that the person to whom the sanction is to be applied, by providing essential
information about the provisions of legal acts and established actual data which constitute the
grounds for application of the sanction (sanctions). The Bank of Lithuania shall have the right to
refuse accepting the explanations submitted after expiry of the time limit set by the Bank of
Lithuania for the submission of explanations, where such explanations could have been submitted
earlier and their late submission will delay the examination of the matter. Where during any process
concerning the sanction new evidence is provided, the person shall be immediately allowed to get
familiarised with such evidence and to provide his explanations within at least 5 (five) business
days of getting familiarised with the provided evidence. The failure to submit to the explanations to
the Bank of Lithuania within the specified time limit shall not prevent the Bank of Lithuania from
deciding on the issue of application of the sanction.
3. The Bank of Lithuania shall notify the person to whom the sanction is applied about the venue,
date and time of the consideration of the issue of application of the sanction no later than within
10 (ten) business days after the notification date until the date of the consideration of the issue
regarding the application of the sanction. A person who is suspected of infringement of a legal act,
the person’s representatives shall have the right to participate in the consideration of this issue by
the Bank of Lithuania; however the non-arrival of the person who is suspected of infringement of a
legal act or of the person’s representative shall not prevent from the consideration of the issue of
application of the sanction, where the person or the person’s representative has been duly notified of
the consideration and has failed to provide evidence of being unable to arrive for valid reasons. A
due notification should be a notification sent by registered mail to the registered office address
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 27 of 48
                                                   26

available in the Register of Legal Entities or to the natural person’s officially declared place of
residence or workplace, unless the person has indicated another address for delivery of
correspondence, or the notification is sent to the electronic mail delivery address available in the
Register of Legal Entities or in the Population Register. The date of serving notifications sent by
registered mail referred to in paragraphs 2 and 3 of this Article shall be the date on which it is
served to the addressee, to any of the adult family members who live together with the addressee or
to the person responsible for acceptance of correspondence at the workplace, and of the notification
sent to the electronic mail delivery address – the business day following the date of sending the
notification. Refusal to accept the notification or to acknowledge its receipt by signature shall be
considered to be equal to the serving of the notification.
4. In urgent cases, where it is necessary to respond operatively in order to protect financial system
stability or other public interests, the Bank of Lithuania shall have the right to decide whether to
apply sanctions disregarding provisions of paragraphs 2 and 3 of this Article. The person to whom a
sanction is applied disregarding provisions of paragraphs 2 and 3 of this Article, shall have the
right, within 14 (fourteen) days of the date on which the decision to apply the sanction is received,
to provide written explanations regarding the absence of grounds for the application of the sanction.
The Bank of Lithuania shall assess these explanations within 30 (thirty) days of receiving them and
shall take the decision on withdrawal or non-withdrawal of the applied sanction.
5. A person who is suspected of infringement of a legal act shall have the right to get familiarised
with the material available to the Bank of Lithuania on the basis of which the sanction is applied
(except for the information constituting state, official, commercial or other secret protected by
laws), give explanations, submit evidence, have access to an advocate or other authorised
representative. During the process of application of the sanction, a free of charge access to an
interpreter’s services shall be guaranteed for natural persons who do not know the Lithuanian
language. Where, when addressing the issue of application of the sanction, witnesses are heard, the
person suspected of committing the infringement of a legal act shall have the right to question them and
also to propose his own witnesses. Where the information and/or data constituting state, official,
commercial or other secret protected by laws is the only evidence on which the imposition of the
sanction is based and it is not known to the person suspected of committing the infringement of a legal
act, and the classified information and/or data cannot be declassified, the consideration of the issue
of application of the sanction must be terminated upon receipt of the request from the person
suspected of committing the infringement of a legal act to terminate the consideration of the issue of
application of the sanction.
6. Having finished the considering the issue of application of the sanction, the Bank of Lithuania
shall, within 5 (five) business days, decide on:
1) the application of sanctions;
2) the giving of mandatory instructions;
3) the conducting an additional inspection or extension of an inspection;
4) the non-application of sanctions where no infringement is identified, where the consideration of
the issue of application of the sanction is terminated on the ground specified in paragraph 5 of this
Article or where there is no ground for application of the sanction, as well as in the cases specified
in Article 434 of this Law;
5) taking other actions established by laws regulating financial market.
7. When deciding on application of the sanction, selecting the particular sanction and its size the
Bank of Lithuania shall take account of:
1) the seriousness and duration of the identified infringement;
2) the amount of income, other material benefits received, losses avoided or damage inflicted by the
person due to the infringement, where such amount is determinable;
3) the fault of the legal person, the form and type of fault of a natural person, as well as the financial
strength of the person to whom the sanction is applied;
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 28 of 48
                                                  27

4) the previous infringements committed by the person to whom the sanction is applied and
sanctions imposed on the person, as well as cooperation of the person with the Bank of Lithuania in
the investigation of the infringement of the legal act;
5) the mitigating and aggravating circumstances established by this Law and other legal acts
regulating financial market;
6) the consequences of identified infringements of legal acts and of the sanction to be applied for
the stability and soundness of financial market;
7) the measures taken by the person to whom the sanction is applied in order to prevent the
reoccurrence of the infringement in the future;
8) other circumstances established by laws regulating financial market or other relevant
circumstances.
8. The circumstances where the person suspected of committing the infringement of a legal
voluntarily precludes harmful consequences of the infringement of the legal act, compensates for
losses or rectifies inflicted damage, cooperates with the Bank of Lithuania and assists actively in
clarifying the circumstances of the infringement shall be considered to be mitigating circumstances.
The circumstances other than those specified in this paragraph may also be considered by the Bank
of Lithuania as mitigating circumstances.
9. The circumstances where the person suspected of committing the infringement of a legal act has
infringed the legal act deliberately, hinders the investigation into the infringement of the legal act,
conceals the infringement of the legal act ignoring the fact that the Bank of Lithuania has drawn
attention to the infringements or shortcomings of activities of the financial market participant under
supervision, or repeatedly commits the dame infringement shall be considered to be aggravating
circumstances. An infringement of a legal act shall be considered to be committed repeatedly,
where the person, who is suspected of committing the infringement of the legal act, commits the
same infringement of the legal act within the last twelve months of the day of enforcement of the
decision on the application of the sanction. Having committed a repeated infringement, the time
limit specified in this paragraph shall be calculated again. Where the aggravating circumstances
referred to in this paragraph constitute the circumstances qualifying the infringement they shall not
be taken into account.
10. Where the sanction applied is a fine, the particular size of the imposed fine shall be determined
in three steps taking account of the base rate of the penalty and the circumstances specified in
paragraphs 7, 8 and 9 of this Article. Step one – taking account of the seriousness and duration of
the identified infringement, the base rate of the fine shall be determined which may not exceed 50
per cent of the maximum rate of the fine applicable for such infringement. Step two – in justified
cases, the base rate of the fine shall be reduced or increased taking account of mitigating and
aggravating circumstances and other circumstances positively or negatively affecting the person’s
situation. Where only mitigating circumstances or other circumstances positively affecting the
person’s situation are identified, the base rate of the fine shall be reduced, and where only
aggravating circumstances or other circumstances negatively affecting the person’s situation are
identified, the base rate of the fine shall be increased. Where both mitigating circumstances or other
circumstances positively affecting the person’s situation and aggravating circumstances or other
circumstances negatively affecting the person’s situation are identified, the base rate of the fine
shall be reduced or increased taking account of the number and relevance of the circumstances. Step
three – in justified cases, the rate of the determined under the previous steps shall be reduced or
increased taking account of the need to ensure the proportionality, dissuasive effect of the sanction
and other significant circumstances not assessed under the first and second steps. The supervisory
authority acting in observance of provisions of this Article shall adopt the legal act establishing the
rules for calculation of the fine.
11. A decision of the Bank of Lithuania on the application of the sanction (sanctions) shall be
reasoned and based only on such evidence to which the sanctioned person had been granted access
in accordance with the procedure set forth in paragraph 5 of this Article. The decision taken by the
Bank of Lithuania shall specify the legal basis for taking the decision, the circumstances of
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 29 of 48
                                                  28

infringement of the law, the sanctioned person’s explanations and their assessment, the procedure of
appealing against the decision.
12. A decision of the Bank of Lithuania to apply the sanction (sanctions) to a person shall enter into
force from its adoption, unless established otherwise by laws or by the decision, and shall apply to
such person not earlier than from serving the decision to the person. The decision of the Bank of
Lithuania on application of the sanction (sanctions), within 3 (three) business days of the date of its
adoption, shall be sent to the person regarding whose actions the issue of imposing the sanction has
been considered, or shall be served to the person against signature.
13. Where a temporary sanction is imposed it shall be applied until the time limit specified in the
decision of the Bank of Lithuania on its application, which may be indicated either as a either as a
particular date, a period of time or linked with occurrence of certain conditions (cessation of
circumstances), unless the Bank of Lithuania takes a decision on its early withdrawal. The Bank of
Lithuania shall withdraw the temporary sanction immediately, no later than within 5 (five) business
days after the date on which the Bank of Lithuania determines that the grounds for its application
have ceased to exist.
14. The Bank of Lithuania may apply to the same person one or more sanctions. The application of
a sanction shall not relieve the person from the fulfilment of the obligation for the non-fulfilment of
which he was sanctioned. The application of a sanction on legal persons shall not relieve their
managers and employees from civil, administrative or criminal liability established by laws and
shall not prevent the Bank of Lithuania from considering the issue of suspension and cancellation
(withdrawal) of licences, authorisations, consents, approvals non-objections issued by the Bank of
Lithuania under laws regulating financial market.
15. Information on applied sanctions, including information on the subject matter of the committed
infringement of the legal act and the identity of the person who committed it (forename and
surname, legal person’s name and code) shall be published on the internet website of the Bank of
Lithuania immediately after sending or serving the decision of the Bank of Lithuania to the
sanctioned person in accordance with the procedure set forth in paragraph 12 of this Article. Where
the decision on application of the sanction is appealed, the information on the appeals lodged with
respect to the applied sanctions and their examination results shall also be published on the internet
website of the Bank of Lithuania. Where the publication of the information on applied sanctions
(excluding the sanction – the publication of information about the infringement and the person who
committed it) is likely to negatively affect the stability of financial market, the pending pre-trial
investigation or inflict disproportionate damage to natural or legal persons, the publication of such
information shall be postponed until cessation of such circumstances or such information shall be
published without disclosing the identity of the person who committed the infringement. The Bank
of Lithuania shall ensure that the published information is accessible for five years after its
publication date.
16. Unless other laws regulating financial market establish otherwise, a decision on application of
sanctions may be taken by the Bank of Lithuania where not more than 3 (three) years have elapsed
after the infringement date (in the case of a continuing infringement – from the end of the
infringement). Where the Bank of Lithuania opens an investigation into a potential infringement of
a legal act regulating financial market and notifies in writing the person suspected of committing the
infringement, from the date of serving such notification the period of limitation specified in this
paragraph shall be terminated; however, in such case, the decision of the Bank of Lithuania on
application of the sanction may not be taken where more than 5 (five) years have elapsed after the
infringement date (in the case of a continuing infringement – from the end of the infringement).
17. Materials about infringements with indications of criminal acts shall be referred to a pre-trial
investigation body or to a prosecutor who shall decide whether to open a pre-trial investigation in
accordance with the procedure set forth by the Republic of Lithuania Code of Criminal Procedure.
Having received from the pre-trial investigation body or the prosecutor a notification about the
opened pre-trial investigation, the consideration of the issue regarding application of the sanction
shall be suspended. Where the pre-trial investigation body or the prosecutor refuses opening the
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 30 of 48
                                                       29

pre-trial investigation or where the pre-trial investigation is terminated, the collected materials shall
be returned to the supervisory authority and the consideration of the issue regarding application of
the sanction shall be continued. Where the consideration of the issue regarding application of the
sanction is suspended, the time limit for taking the decision referred to in paragraph 16 of this
Article shall be suspended. Where the consideration of application of the sanction is continued, the
time limit for taking the decision referred to in paragraph 16 of this Article shall be extended.
Having received from the pre-trial investigation body or the prosecutor a notification about the
issued indictment, the consideration of the issue regarding application of the sanction shall be
terminated.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 434. Right of the Bank of Lithuania Not to Apply Sanctions
When considering whether to apply sanctions established by laws, taking account of circumstances
referred to in Article 433(7) and (8) of this Law and in the event of absence of any aggravating
circumstances established in Article 433(9) of this Law or in other laws, acting in observance of
criteria of justice and reasonableness, where the infringement is minor or where there are grounds to
believe that the purpose of supervision can also be achieved by other means and not only by
imposing sanctions, the Bank of Lithuania may not apply sanctions.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 435. Appeal Against Decisions, Acts (Omissions) of the Bank of Lithuania
1. Persons whose rights or interests protected by laws are infringed shall have the right to appeal
before the court against the decisions, acts (omissions) of the Bank of Lithuania referred to in this
Chapter in accordance with the procedure set forth in the Law of the Republic of Lithuania on
Administrative Proceedings.
2. Lodging of an appeal with a court until its examination shall not suspend the validity of the
appealed decision, except for a decision to impose statutory fines or enforce an action.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 436. Collection of Fines
1. A fine imposed by the Bank of Lithuania shall be paid into the State Budget no later than within
40 (forty) days from the date on which the person receives the decision of the Bank of Lithuania to
impose the fine. In the event of appeal against such decision, the fine shall be paid no later than
within 40 (forty) days of the date of enforcement of the court order.
2. Upon a motivated request of a person the Bank of Lithuania shall have the right to arrange the
payment of the fine or its part during the period of up to 2 (two) years, where the person is unable to
pay the fine for objective reasons.
3. A decision of the Bank of Lithuania to impose a fine shall be an enforcement document
enforceable in accordance with the procedure set forth by the Republic of Lithuania Code of Civil
Procedure. A decision of the Bank of Lithuania may be submitted for enforcement no later than
within 3 (three) years of the date of its adoption or, in the event of appeal against the decision of the
Bank of Lithuania – of the date of enforcement of the court order. Where the payment of the fine
was arranged in the manned specified in paragraph 2 of this Article, the decision of the Bank of
Lithuania may be submitted for enforcement within 3 (three) years after expiry of the term of its
arrangement.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

Article 437. Reports on Infringements
The Law of the Republic of Lithuania on the Protection of Whistleblowers and the Bank of
Lithuania shall establish the measures encouraging to report infringements of provisions of legal
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 31 of 48
                                                       30

acts regulating financial market, including Regulation (EU) No 575/2013, Regulation (EU) No
600/2014, Regulation (EU) No 909/2014, Regulation (EU) No 596/2014, and Regulation (EU) No
1286/2014 or their implementing legislation. These measures shall meet the following
requirements:
1) the procedures for receiving and assessing reports on the above referred infringements shall be
provided;
2) the confidentiality of the person reporting the committed infringements shall be ensured, except
where the disclosure of such information is required in the cases and in accordance with the
procedure established by laws;
3) the personal data shall be processed in accordance with the procedure established by legal acts
regulating personal data protection;4) the financial market participant’s employees who report
infringements must be adequately protected from retaliation, discrimination or other unlawful or
unfair behaviour.
Supplemented with the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837



Article 44. Repealed with effect from 24-11-2015
Repeal of the Article:
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169

Article 45. Reimbursement for the Damage Caused by the Illegal Actions of the Bank of
Lithuania or Bank of Lithuania Staff, and Compensation of Expenses Incurred by Bank of
Lithuania Staff in Relation to Proceedings or Actions Brought Against Them
1. The damage caused by illegal actions of the Bank of Lithuania or Bank of Lithuania staff in
relation to the performance of the financial market supervision shall be reimbursed only in the case
if the person to have suffered the damage proves that the damage was caused through intent or gross
negligence of the Bank of Lithuania or Bank of Lithuania staff.
Amendments to the paragraph of the Article:
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169

2. The Bank of Lithuania shall pay a compensation to its current or former staff equal to their
expenses incurred due to a criminal action brought or proceedings related to an administrative
offence initiated against them or due to other actions taken by law enforcement institutions in
relation to such acts or omissions, or due to civil actions brought against them in relation to their
acts or omissions done in the course of official duty related to the performance of financial market
supervisory. The reimbursement procedure shall be established by the Board of the Bank of
Lithuania.
Amendments to the paragraph of the Article:
No XII-2450, 16-06-2016, published in the RLA, 27-06-2016, ID code 2016-17718

3. A member or former member of the staff of the Bank of Lithuania must repay the
compensation paid by the Bank of Lithuania as provided by paragraph 2 herein in the following
cases:
1) when he or she, following the settlement of criminal or administrative actions against him or
her, is found guilty of criminal act or administrative offence or is found guilty by the court of
causing damage;
Amendments to the paragraph of the Article:
No XII-2450, 16-06-2016, published in the RLA, 27-06-2016, ID code 2016-17718

2) when the expenses incurred by him or her and the legal charges he or she is awarded are paid by
the party ordered to pay the charges. If the sum of legal charges ordered by the court and paid to
him or her is lower than the compensation, the amount to be repaid shall be equal to the sum paid
by the party ordered to pay the charges.
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 32 of 48
                                                       31


Article 46. Cooperation with Financial Market Supervision Authorities of Other States
The Bank of Lithuania shall have the right to conclude agreements on cooperation in the area of
financial market supervision with the institutions of other states performing the financial market
supervision, the European Banking Authority, the European Insurance and Occupational Pensions
Authority, the European Securities and Markets Authority and other institutions of the Republic of
Lithuanian and foreign countries.
Amendments to the Article:
No IX-2069, 23-03-2004, Official Gazette, 2004, No 54-1830 (15-04-2004)
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

Article 461. Repealed with effect from 01-01-2012
The Law supplemented with the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
Amendments to the Article:
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)


                               CHAPTER 71
         OUT OF COURT SETTLEMENT OF DISPUTES BETWEEN CONSUMERS
                   AND FINANCIAL MARKET PARTICIPANTS

Article 47. Out of Court Settlement of Disputes between Consumers and Financial Market
Participants
1. The Bank of Lithuania shall settle disputes between the consumers listed in paragraph 2 of this
Article (hereinafter ‒ consumers) and financial market participants referred to in Article 42 of this
Law and other legal persons, which arise from the provision of financial and (or) additional
investment services and the insurance service contract or related thereto, in case the law of the
Republic of Lithuania applies to such a contract; as well as the disputes between the consumers and
economic entities, which arise from the compliance with the requirements laid down in the Law of
the Republic of Lithuania on Payments where the settlement of the dispute is attributed to the Bank
of Lithuania by virtue of laws regulating financial market. The Bank of Lithuania shall also settle
the disputes between consumers – participants of collective investment undertakings or pension
funds established in Lithuania – and managers of these entities and funds, which arise from the
relations of participation in an appropriate entity or fund, as well as disputes between investors and
issuers, who perform the primary securities issue on their own, arising from the relations of
securities circulation. Hereinafter the services mentioned in this paragraph shall be referred to in
this Article as ‘financial services’, and the providers of these services – as ‘financial market
participants’.
Amendments to the paragraph of the Article:
No XII-2562, 30-06-2016, published in the RLA, 13-07-2016, ID code 2016-20316
No XIII-1231, 05-06-2018, published in the RLA 14-06-2018, ID code 2018-09837

2.     For the purposes of this Article, the consumer shall be a natural person:
1)        concluding the financial services contract with the financial market participant, except for
professional clients and informed investors, to meet personal, family or household needs;
Amendments to the paragraph of the Article:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

2)        the insured, beneficiary, aggrieved third person or other person, in case the financial
services are aimed at their personal, family or household needs, while the financial market
participant at the moment of the conclusion of the contract was aware or had to be aware about the
purpose of financial services;
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 33 of 48
                                                        32

3)          whose rights and obligations in respect of the financial market participant are related to
the financial services contract, even if he is not the financial service contractual party, provided that
in the relations with the financial market participant such a person has no aims related to business or
professional activities.
3.          The consumer, who considers that the financial market participant has violated his rights
or legitimate interests in contractual or related relations, shall have the right to appeal to the court or
to the Bank of Lithuania, which is an institution of consuming-related dispute settlement out of
court. The appeal to the Bank of Lithuania shall not deprive the consumer from the right to appeal
to the court.
         4.     The consumer, who considers that the financial market participant has violated his
rights or legitimate interests in contractual or related relations, and intends to appeal to the Bank of
Lithuania for the settlement of the dispute in issue, prior to appealing to the Bank of Lithuania must
contact the financial market participant in writing indicating the dispute’s circumstances and his
claim. A financial market participant must examine the written application of the consumer and, no
later than within 15 (fifteen) business days from the date of receiving the application, provide a
detailed, reasoned and documented written response on paper or in another durable medium where
the user and the financial market participant have agreed to do so. In exceptional cases, where for
reasons that are out of control of the financial market participant, the response cannot be provided
within 15 (fifteen) business days, the financial market participant should send a holding reply
clearly stating the reasons for the delayed response to the complaint and the time limit within which
the client will receive the final response. In any case, the time limit for the submission of the final
response may not exceed 35 (thirty-five) business days of the day of the receipt of the complaint.
The financial market participant shall examine complaints of users.
Amendments to the paragraph of the Article:
No XIII-1095, 17-04-2018, published in the RLA, 27-04-2018, ID code 2018-06731
No XIII-1304, 27-06-2018, published in the RLA, 04-07-2018, ID code 2018-11309

5.        The decision of the Bank of Lithuania shall be of the nature of recommendation and shall
not be appealed to court. The Bank of Lithuania shall on its website announce the information about
those financial market participants who do not comply with the decisions of the Bank of Lithuania.
6. The procedure of out of court settlement of disputes between consumers and financial market
participants shall be regulated by the Law of the Republic of Lithuania on Consumer Protection and
the Rules of the Procedure of Out of Court Settlement in the Bank of Lithuania of Disputes
Between Consumers and Financial Market Participants, approved by the Bank of Lithuania.
Note of the RLA. Disputes of consumers and financial market participants the settlement of which was started before
31 December 2015 shall be completed in observance of provisions of legal acts applicable before 31 December 2015.
Amendments to the Article:
No XII-2088, 26-11-2015, published in the RLA, 07-12-2015, ID code 2015-19366

                                          CHAPTER 72
                                    MACRO-PRUDENTIAL POLICY

Article 471. Functions and rights of the Bank of Lithuania when conducting macro-prudential
policy
1. The Bank of Lithuania shall conduct macro-prudential policy on its own initiative or with regard
to the recommendations or warnings regarding systemic risk of the European Systemic Risk Board.
In case the Bank of Lithuania does not take the recommendations of the European Systemic Risk
Board into account, it must submit the reasons for that to the European Systemic Risk Board.
2. Measures of macro-prudential policy and their application procedure shall be established by the
legislation of the Bank of Lithuania.
3. In conducting macro-prudential policy, the Bank of Lithuania shall:
1) identify, monitor and evaluate threat arising to the stability of the financial system of the country;
2) determine and announce strategy of the macro-prudential policy;
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 34 of 48
                                                      33

3) apply necessary macro-prudential policy measures established in the legislation;
4) establish selection methods of systemically important financial institutions on the state level;
5) without delay and to the extent necessary in order to ensure financial stability, announce about
the adopted decisions, including the reasons thereof, unless it poses a threat to the financial stability
and/or is related to confidential information.
4. In conducting macro-prudential policy, the Bank of Lithuania shall have the right to:
1) issue legal acts and recommendations for financial market participants;
2) upon request, receive information and data required for conducting macro-prudential policy from
state institutions, financial market participants and other enterprises, institutions, organizations,
including data on specific institutions, financial market participants and other enterprises,
institutions, organizations and information indirectly related to the macro-prudential policy
conducted by the Bank of Lithuania (information about the real estate market and other factors
influencing activities of financial institutions);
3) apply macro-prudential policy measures for financial market participants in the cases and
according to the procedure set forth in the legal acts of the Bank of Lithuania;
4) make public and non-public communications intended for specific persons on systemic risk.

Article 472. Protection of information received when carrying out macro-prudential policy
Information received by the Bank of Lithuania in conducting macro-prudential policy shall be
considered confidential, except for information which has already been publicly announced or made
accessible or on the basis whereof data on specific persons cannot be directly or indirectly
established. The confidential information obtained may be used solely for the performance of the
functions specified by this Law and related to conducting macro-prudential policy and supervising
financial market participants and may not be publicly announced, divulged or made otherwise
accessible, except in the cases specified by laws.

Article 473. Payment of damages resulting from illegal activities of the Bank of Lithuania and
staff of the Bank of Lithuania and compensation of expenses for the staff of the Bank of
Lithuania related to the actions brought against them or claims lodged
Provisions of Article 45 of this Law shall apply mutatis mutandis to the payment of damage
resulting from the illegal activities of the Bank of Lithuania or the staff of the Bank of Lithuania
related to conducting macro-prudential policy and compensation of expenses related to the actions
brought against the staff of the Bank of Lithuania or claims lodged related to conducting macro-
prudential policy.

Article 474. Cooperation with other institutions in the area of macro-prudential policy
1. In conducting macro-prudential policy and before adopting a decision regarding application of
measures of macro-prudential policy, the Bank of Lithuania shall have a right to consult with the
Ministry of Finance of the Republic of Lithuania without prejudice to the respective powers of the
Ministry of Finance and its own independence.
2. The Bank of Lithuania shall cooperate, exchange information and have the right to enter into
agreements with the European Central Bank, the European Systemic Risk Board, institutions
conducting macro-prudential policy in other states, and the financial market supervisory
institutions, other institutions of the Republic of Lithuania, foreign states, the European Union
and/or international institutions. The Bank of Lithuania shall inform the European Systemic Risk
Board about the actions taken to address the issues of systemic risk at a national level.
Supplemented with the Chapter:
No XII-1097, 18-09-2014, published in the RLA, 23-09-2014, ID code 2014-12712

                                     CHAPTER 73
                     SUPERVISION OF ACTIVITIES OF CASH HANDLERS

Article 475. Rights and Obligations of the Bank of Lithuania in Supervising Cash Handling
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 35 of 48
                                                 34

 Activities
1. The Bank of Lithuania shall supervise cash handling activities of cash handlers and shall apply
sanctions to cash handlers in observance of provisions of this Law, Regulation (EC) No 1338/2001,
Regulation (EU) No 1210/2010, Decision ECB/2010/14 and legal acts of the Bank of Lithuania on
supervision of activities of cash handlers. This supervision shall not cover other activities carried
out by cash handlers which are not regulated by this Law.
2. In supervising cash handling activities of cash handlers the Bank of Lithuania shall have the right
to give mandatory instructions to cash handlers and mutatis mutandis act in observance of
provisions of Article 42(4)(1)-(10) of this Law.

Article 476. Inspections of Cash Handlers Organised by the Bank of Lithuania
1. The Bank of Lithuania shall organise and carry out inspections to assess the compliance with the
requirements established by legal acts referred to in Article 6(3) of this Law are fulfilled.
2. The types and frequency of inspections, the procedure of conducting and documenting them shall
be set forth by legal acts of the Bank of Lithuania.
3. In carrying out an inspection, provisions of Article 421(5)(1), (2), (3), (6), (8) and (11) of this
Law mutatis mutandis shall apply to the rights of authorised employees of the Bank of Lithuania. In
addition, authorised representatives of the Bank of Lithuania shall have the right to temporarily take
euro banknotes or coins handled by the cash handler being inspected for a period not exceeding 30
(thirty) calendar days, in order to check them in the premises of the Bank of Lithuania.
4. Requests of employees of the Bank of Lithuania in implementing the rights specified in
paragraph 3 of this Article shall be binding on a cash handler. In the event of non-compliance with
these requirements the cash handler shall be subject to sanctions specified in Article 477 of this
Law.
5. For the purpose of implementing the rights specified in paragraph 3 of this Article, except for the
right specified in Article 421(5)(2) of this Law, the Bank of Lithuania may involve police officers.
6. Provisions of Article 43 of this Law shall apply to the protection of information received by the
Bank of Lithuania for the purposes of supervision of cash handling activities of cash handlers.

Article 477. Giving Mandatory Instructions and Applying Sanctions of the Bank of
 Lithuania
1. Having identified any infringements, the Bank of Lithuania shall give to a cash handler one or
more mandatory instructions:
1) to temporarily prohibit on behalf of the European Central Bank from recirculation of certain euro
banknote and coin series and denominations;
2) to rectify the infringements within the time limit set by the Bank of Lithuania.
2. cash handlers must fulfil the mandatory instructions of the Bank of Lithuania within the time
limits set thereby and immediately, no later than on the next day after the fulfilment, notify about
that in writing the Bank of Lithuania.
3. The giving of mandatory instructions shall not deprive the Bank of Lithuania of the right to
concurrently apply sanctions specified in paragraph 4 of this Article.
4. The Bank of Lithuania shall apply one or more sanctions to the same person who committed
infringements:
1) warn about the infringements;
2) impose the fines specified in this Article.
5. Sanctions may be applied when at least one of the following grounds exists:
1) the information specified by Decision ECB/2010/14 or required by the Bank of Lithuania is not
provided within the established time limits or the information provided is wrong, incomplete or
inaccurate;
2) the mandatory instructions given by the Bank of Lithuania are not fulfilled in accordance with
the established procedure or are fulfilled improperly;
3) the inspections carried out by the Bank of Lithuania are hindered;
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 36 of 48
                                                       35

4) the requirements of Regulation (EU) No 1210/2010 or Decision ECB/2010/14 regarding the
authenticity and fitness checks of euro banknotes and coins are not fulfilled.
6. The Bank of Lithuania shall impose a fine on a legal person in the amount of up to 10 per cent of
the total annual turnover of the legal person.
7. The total annual turnover of a legal person on the basis of which the amount of a fine is
determined shall be established according to the data of the last available approved (signed) annual
financial statements. Where a legal person belongs to the parent undertaking, the total annual
turnover on the basis of which the amount of a fine is determined shall be taken from the last
available approved (signed) annual consolidated financial statements of the principal parent
undertaking.
8. Where the infringements listed in paragraph 5 of this Article result in illegally received income,
other pecuniary advantage, losses avoided or damage incurred, and the amount of such income,
other pecuniary advantage, losses avoided or damage incurred, if determinable, exceeds the amount
of the fine referred to in paragraphs 6 or 9 of this Article, the Bank of Lithuania shall impose a fine
up to the double amount of the illegally received income, other pecuniary advantage, losses avoided
or damage incurred.
9. Where it is difficult or impossible to determine the total annual turnover of a legal person or
where the total annual turnover of a legal person is smaller than EUR 1,000,000, instead of the fine
referred to in paragraph 6 of this Article, the Bank of Lithuania shall impose on the legal persons a
fine of up to EUR 100,000.
10. In the cases referred to in point 2 of paragraph 5 of this Article, the Bank of Lithuania shall
impose a fine in the amount of up to 1 per cent of the total annual turnover per each day of the non-
fulfilment or improper fulfilment of the mandatory instruction and where it is difficult or impossible
to determine the total annual turnover – a fine of up to EUR 1,500.
11. Provisions of Article 433(2)–(13), (15) and (16) and Articles 434, 435, 436 of this Law mutatis
mutandis shall apply to the decision of the Bank of Lithuania on the application of sanctions, their
types, amounts and time limits of their application, the notification of applied sanctions, the right
not to apply sanctions, the limitation period of prosecution of a legal person and the collection of
fines.
12. The rules of calculation of a fine shall be set forth by legal acts of the Bank of Lithuania.
Supplemented with the Chapter:
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837

                             CHAPTER 8
     FINANCIAL ACCOUNTING AND REPORTING OF THE BANK OF LITHUANIA

Article 48. The Financial Year of the Bank of Lithuania
The financial year of the Bank of Lithuania shall begin on the first day of January and end on the
thirty-first day of December.

Article 49. Financial Accounting and a Set of Annual Financial Statements
1. The Bank of Lithuania shall manage its financial accounting and prepare a set of annual financial
statements (a balance-sheet, profit (loss) statement, and explanatory notes) as well as other financial
statements in accordance with the legal acts, guidelines and instructions of the European Central
Bank regulating the accounting and reporting of operations undertaken by the national central
banks.
2. The annual financial statements of the Bank of Lithuania shall comprise a balance-sheet, profit
(loss) statement, and explanatory notes.
3. The Bank of Lithuania shall, within four months after the end of a financial year, submit its
annual financial statements together with the opinion of an independent auditor to the Seimas and
shall make it public.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 37 of 48
                                                       36

No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1320, 14-04-2011, Official Gazette, 2011, No 46-2159 (16-04-2011)
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)

Article 50. Audit of the Annual Financial Statements of the Bank of Lithuania
The audit of sets of annual financial statements of the Bank of Lithuania shall be carried out by
independent external auditors selected by the Bank of Lithuania and approved by the Council of the
European Union upon the recommendation of the European Central Bank.
Amendments to the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XI-1320, 14-04-2011, Official Gazette, 2011, No 46-2159 (16-04-2011)
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)

Article 51. Annual Report of the Bank of Lithuania
The Bank of Lithuania shall announce its annual report and issue it as a separate publication. The
annual report shall provide information on basic tasks regarding monetary policy and their
implementation, monetary policy operations, activities while supervising financial market,
conducting macro-prudential policy and discharging other functions established by laws, as well as
information on the national macroeconomic situation, such as analysis of the developments in the
national economy and financial markets, and on the financial position of the Bank and the results of
its activities.
Amendments to the Article:
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)
Amendments to the Article:
No XII-1097, 18-09-2014, published in the RLA, 23-09-2014, ID code 2014-12712

Article 52. Reports by the Chairperson of the Board of the Bank of Lithuania on the
Implementation of the Primary Objective
The Chairperson of the Board of the Bank of Lithuania shall twice a year present reports to the
Seimas on the implementation of the primary objective of the Bank, the situation of the financial
market and the performance of its functions.
Amendments to the Article:
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)

Article 521. Information provided by the Bank of Lithuania to the Seimas of the Republic of
Lithuania on the issues of macro-prudential policy
1. Upon a reasoned request of the Seimas Committee on Budget and Finance, the Bank of Lithuania
shall submit confidential information about warnings and/or recommendations issued when
conducting macro-prudential policy. This information shall be submitted to the extent and in the
way which would ensure the protection of confidential information.
2. The Chairperson of the Board of the Bank of Lithuania shall, once a year, and in case of a
financial crisis on a more frequent basis, be invited to the hearings of the Seimas Committee on
Budget and Finance regarding the macro-prudential policy conducted by the Bank of Lithuania.
3. Where appropriate, the Bank of Lithuania shall submit to the chair of the Seimas Committee on
Budget and Finance proposals regarding improvement of laws and other legal acts regulating
macro-prudential policy and comments and suggestions on preventive measures in order to reduce
the risk of financial system on a macro level.
Supplemented with the Article:
No XII-1097, 18-09-2014, published in the RLA, 23-09-2014, ID code 2014-12712

                                              CHAPTER 9
                                           FINAL PROVISIONS

Article 53. Recovery of Funds and Securities from Borrowers Failing to Fulfil their
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 38 of 48
                                                       37

Obligations
1. The Bank of Lithuania shall have the right to debit, without an instruction of a financial
institution, funds from the accounts of the said financial institution if it fails to fulfil its obligations
to the Bank of Lithuania in due time specified in the Bank of Lithuania legal acts and contracts.
2. In the event bankruptcy proceedings are initiated against a financial institution or a decision is
made concerning the prohibition to dispose of funds, the Bank of Lithuania shall have the right to
use without a decision of the court or any other authorised institution, the funds from the accounts
of the financial institutions held at the Bank of Lithuania in order to fulfil its financial obligations to
the Bank of Lithuania.
3. In the event that a borrower fails to fulfil its obligations on the date specified in the agreement,
and the performance of said obligations has been secured by a financial collateral (collateral), the
Bank of Lithuania shall have the right to take over the provided financial collateral (collateral) and
realise it in the manner prescribed by legal acts. The Bank of Lithuania may exercise such a right
even if bankruptcy proceedings have been initiated against the borrower or a prohibition on the
disposal of the financial collateral (collateral) has been imposed.
Amendments to the Article:
No IX-1598, 05-06-2003, Official Gazette, 2003, No 61-2755 (27-06-2003)
No IX-2131, 15-04-2004, Official Gazette, 2004, No 61-2187 (2004-04-27)
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)

Article 54. Obtaining and provision of information
1. State and municipal institutions and economic entities must provide to the Bank of Lithuania all
information required for the performance of its functions.
2. The Bank of Lithuania may provide information to the European Central Bank, central banks of
the European Union states, international monetary and financial organisations, state and municipal
institutions, provided such information is necessary for performing their functions and this Law or
other laws of the Republic of Lithuania do not prohibit the provision of such information. This
prohibition shall not apply in cases when statistical information is to be provided to the European
Central Bank, in such case confidentiality regime as provided in Article 8 of Council Regulation
(EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the
European Central Bank shall apply.
3. Loans received by legal persons registered in the Register of Legal Entities of the Republic of
Lithuania from natural or legal persons without a state guarantee, and the place of residence of these
persons or the registered office is located outside the Republic of Lithuania, shall be registered at
the Bank of Lithuania in accordance with the procedure established by the Bank of Lithuania.
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XII-829, 17-04-2014, published in the RLA, 29-04-2014, ID code 2014-04874



Article 541. Sanctions for Non-Compliance with Statistical Obligations
The Bank of Lithuania shall have the right to impose fines and penalties on economic entities for
infringements with regard to submission of statistical information as established by the Bank of
Lithuania for the performance of the functions of the Bank of Lithuania that are not related to the
activities of the European System of Central Banks and also the functions that are related to the
activities of the European System of Central Banks, if the procedure of sanctions of the European
Central Bank is not applied to such infringements. The size of fines and penalties, arrangements for
their application and the terms for the storage of related material shall be determined by the Bank of
Lithuania.
The Law supplemented with the Article:
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 39 of 48
                                                       38

Article 55. Publication of Information
The Bank of Lithuania shall at least once a month publish statistical and other information.
Amendments to the Article:
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
No XII-1046, 17-07-2014, published in the RLA, 01-08-2014, ID code 2014-10742
Amendments to the Article:
No XII-1097, 18-09-2014, published in the RLA, 23-09-2014, ID code 2014-12712

Article 56. Aspects of the Formation of the Reserve Capital
When this Law comes into force, the general reserve accumulated by the Bank of Lithuania shall be
transferred to the reserve capital.

Article 57. Repealed with effect from 01-05-2004
Amendments to the Article:
No IX-2139, 15-04-2004, Official Gazette, 2004, No 61-2188 (2004-04-27)

Article 58. Distribution of the Profit of the Bank of Lithuania Earned in the Year 2000
1. The profit of the Bank of Lithuania earned in the year 2000 shall be distributed in the following
manner:
1) 10 per cent – to form the authorised capital of the Bank of Lithuania;
2) 50 per cent – to form the reserve capital of the Bank of Lithuania.
2. The remaining part of the profit shall be paid to the State budget of the Republic of Lithuania by
1 May 2001.


I promulgate this Law passed by the Seimas of the Republic of Lithuania.



PRESIDENT OF THE REPUBLIC                                           ALGIRDAS BRAZAUSKAS




                                                                    Annex 1
                                                                    to the Law of the Republic of Lithuania
                                                                    on the Bank of Lithuania


           FINANCIAL MARKET PARTICIPANTS PAYING CONTRIBUTIONS
          TO COVER EXPENDITURE OF FINANCIAL MARKET SUPERVISION,
              CONTRIBUTION BASE AND MAXIMUM CONTRIBUTIONS

Serial                                               Base of                         Maximum
                 Market participants
 No                                                contributions                    contributions
  1.   Credit institutions; branches of foreign Annual average                        0.017 %
       banks which are licensed in the states assets
       other than the states of the European
       Economic Area and established in the
       Republic of Lithuania
  2.   Branches of foreign banks which are Annual average                             0.0057 %
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 40 of 48
                                                39

Serial                                                    Base of           Maximum
                   Market participants
 No                                                     contributions      contributions
         licensed in the states of the European assets
         Economic Area and established in the
         Republic of Lithuania
  3.     Consumer creditors, other than credit Annual average               0.0085 %
         institutions and their branches in the outstanding amount
         Republic of Lithuania                     of granted credits
  4.     Electronic money institutions; branches Electronic money            0.01 %t
         of electronic money institutions which issue and/or
         are licensed in the states other than the electronic services
         states of the European Economic Area provision-related
         and established in the Republic of annual income
         Lithuania.
  5.     Branches      of    electronic     money Electronic money           0.005 %
         institutions which are licensed in the issue and/or
         states of the European Economic Area electronic services
         and established in the Republic of provision-related
         Lithuania                                 annual income
  6.     Payment institutions                      Payment services           0.01 %
                                                   provision-related
                                                   annual income
  7.     Branches of payment institutions which Payment services             0.005 %
         are licensed in the states of the provision-related
         European      Economic       Area    and annual income
         established in the Republic of Lithuania
  8.     Insurance and reinsurance companies; Insurance and                   0.26 %
         branches of insurance and reinsurance reinsurance
         companies which are licensed in the premiums under
         states other than the states of the contracts concluded
         European      Economic       Area    and in the Republic of
         established in the Republic of Lithuania. Lithuania
  9.     Branches of insurance and reinsurance Insurance and                  0.13 %
         companies which are licensed in the reinsurance
         states of the European Economic Area premiums under
         and established in the Republic of contracts concluded
         Lithuania                                 in the Republic of
                                                   Lithuania
 10.     Brokerage firms                           Annual income               0.3 %
 11.     Branches of brokerage firms which are Annual income                  0.15 %
         licensed in the states other than the
         states of the European Economic Area
         and established in the Republic of
         Lithuania.
 12.     Management companies, investment Net asset value of                  0.05 %
         companies whose management is not managed collective
         delegated to management companies, investment
         and branches of these entities undertakings and
         established in the Republic of Lithuania supplementary
                                                   voluntary pension
                                                   funds non-
                                                  professional investors
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 41 of 48
                                                       40

Serial                                                   Base of                  Maximum
                     Market participants
 No                                                   contributions              contributions
                                                  Net asset value of                0.02 %
                                                  managed collective
                                                  investment
                                                  undertakings for
                                                  informed and
                                                  professional
                                                  investors
 13.     Operators of the regulated market                  –                    EUR 21,721
 14.     Central securities depository                      –                    EUR 28,962
 15.     Issuers whose equity securities are                –                     EUR 868
         admitted to trading on a regulated
         market in the Republic of Lithuania
         and/or in other state of the European
         Economic Area, and which are under
         supervision of the Bank of Lithuania
 16.     Issuers whose non-equity securities are            –                     EUR 434
         admitted to trading on a regulated
         market in the Republic of Lithuania
         and/or in other state of the European
         Economic Area, and which are under
         supervision of the Bank of Lithuania
 17.     Insurance broker companies                         –                     EUR 434
 18.     Financial advisor firms                            –                     EUR 434
 19.     Operators of currency exchange offices             –                     EUR 434
 20.     Crowdfunding platform operators                    –                    EUR 3,000
 21.     Creditors, excluding credit institutions    Annual average               0.0125%
         and their branches in the Republic of outstanding amount
         Lithuania                                  of granted credits

 22.     Peer-to-peer lending platform operators                    –            EUR 3,000
 23.     Independent credit intermediaries                          –             EUR 217
 24.     Independent        consumer       credit                   –             EUR 217
         intermediaries
 25.     Branch of the Central Securities                           –            EUR 15,000
         Depository
 26.     Tied intermediaries of a financial                         –             EUR 217
         brokerage firm
 27.     Benchmark index operator                                   –             EUR 217
 28.     Transaction      information     service                   –             EUR 217
         providers
 29.     Data providers under supervision                           –             EUR 217
 30.     National development institutions                          –            EUR 2,000

Amendments to the Annex:
No XII-1118, 23-09-2014, published in the RLA, 02-10-2014, ID code 2014-13410
No XII-2692, 03-11-2016, published in the RLA, 15-11-2016, ID code 2016-26830
No XII-2771, 10-11-2016, published in the RLA, 17-11-2016, ID code 2016-26971
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837
Amendment to the title of the Annex:
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 42 of 48
                                                      41




                                                           Annex 2
                                                           to the Law of the Republic of Lithuania
                                                           on the Bank of Lithuania

    FINANCIAL MARKET PARTICIPANTS PAYING CONTRIBUTIONS TO COVER
     EXPENDITURE OF THE FINANCIAL SECTOR RESOLUTION AUTHORITY,
           CONTRIBUTION BASE AND MAXIMUM CONTRIBUTIONS

                                                                                           Maximum
  No                   Market participants                         Contribution base
                                                                                          contributions
  1.     Banks licensed in the Republic of Lithuania,         Annual average assets         0.0043 %
         the Central Credit Union, branches,
         established in the Republic of Lithuania, of
         foreign banks licensed in the states other than
         the countries of the European Economic Area
  2.     Branches, established in the Republic of             Annual average assets         0.0014 %
         Lithuania, of foreign banks licensed in the
         states of the European Economic Area
  3.     Brokerage firms licensed in the Republic of          Annual income                  0.075 %
         Lithuania and subject to the requirement of
         Article 121(2) of the Law on Markets in
         Financial Instruments
  4.     Branches, established in the Republic of             Annual income                  0.038 %
         Lithuania, of brokerage firms licensed in
         other countries
  5.     Financial undertakings established in the
         Republic of Lithuania (except brokerage
         firms), which are subsidiaries of the entities
         referred to in points 1 and 3 of this Annex
         and which are subject to consolidated
         supervision by parent undertakings under
         Regulation (EU) No 806/2014:
 5.1.    Electronic money institutions                        Average outstanding           0.0025 %
                                                              electronic money and
                                                              annual turnover of
                                                              electronic services
 5.2.    Payment institutions                                 Annual turnover of            0.0013 %
                                                              payment services
 5.3.    Management companies, investment                     Assets managed by              0.013 %
         companies with variable capital, closed-end          collective investment
         investment companies and branches of these           undertakings and
         entities established in the Republic of              supplementary voluntary
         Lithuania                                            pension funds
 5.4.    Financial advisor firms                                            –               EUR 109
 5.5.    Currency exchange offices' operators                               –               EUR 109
Supplemented with the Annex:
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 43 of 48
                                                 42

                                                      Annex 3
                                                      to the Law of the Republic of Lithuania
                                                      on the Bank of Lithuania

                     IMPLEMENTED LEGAL ACTS OF THE EUROPEAN UNION
        1. Treaty establishing the European Community of 25 March 1957, as last amended by the
Lisbon Treaty of 17 December 2007 (OJ 2007 C 306, p. 1).
        2. Protocol No. 18 of 7 February 1992 on the Statute of the European System of Central
Banks and of the European Central Bank annexed to the Treaty establishing the European
Community, as last amended by the Lisbon Treaty of 17 December 2007 (OJ 2007 C 306, p. 1).
        3. Council Regulation (EC) No. 3603/93 of 13 December 1993 specifying definitions for
the application of the prohibitions referred to in Articles 104 and 104b (1) of the Treaty (OJ 2004
special edition, Chapter 10, volume 1, p. 27).
        4. Council Regulation (EC) No. 3604/93 of 13 December 1993 specifying definitions for
the application of the prohibition of privileged access referred to in Article 104a of the Treaty (OJ
2004 special edition, Chapter 10, volume 1, p. 30).
        5. Council Regulation (EC) No. 1338/2001 of 28 June 2001 laying down measures
necessary for the protection of the euro against counterfeiting (OJ 2004 special edition, Chapter 19,
volume 4, p. 152), as last amended by Council Regulation (EC) No. 44/2009 of 18 December 2008
(OJ 2009 L 17, p. 1).
        6. Council Regulation (EC) No. 1339/2001 of 28 June 2001 extending the effects of
Regulation (EC) No. 1338/2001 of 28 June 2001 laying down measures necessary for the protection
of the euro against counterfeiting to those Member States which have not adopted the euro as their
single currency (OJ 2004 special edition, Chapter 19, volume 4, p. 157).
        7. Directive 2002/47/EC of the European Parliament and of the Council of 6 June 2002 on
financial collateral arrangements (OJ 2004 special edition, Chapter 10, Volume 3, p. 89).
        8. Regulation (EC) No 1060/2009 of the European Parliament and of the Council of 16
September 2009 on credit rating agencies (OJ 2009 L 302, p. 1), with the latest amendments done
by Regulation (EU) No 462/2013 of the European Parliament and of the Council of 21 May 2013
(OJ 2013 L 146, p. 1).
        9. Decision ECB/2010/14 of the European Central Bank of 16 September 2010 on the
authenticity and fitness checking and recirculation of euro banknotes (OJ 2010 L 267, p. 1), as last
amended by Decision of the European Central Bank ECB/2012/19 of 7 September 2012 (OJ 2012 L
253, p. 19).
        10. Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15
December 2010 concerning authentication of euro coins and handling of euro coins unfit for
circulation (OJ 2010 L 339, p. 1).
        11. Recommendation of the European Systemic Risk Board of 22 December 2011
on the macro-prudential mandate of national authorities (OJ 2012 C 41, p. 1).
        12. Directive 2014/59/EU of the European Parliament and of the Council of 15 May 2014
establishing a framework for the recovery and resolution of credit institutions and investment firms
and amending Council Directive 82/891/EEC, and Directives 2001/24/EC, 2002/47/EC,
2004/25/EC, 2005/56/EC, 2007/36/EC, 2011/35/EU, 2012/30/EU and 2013/36/EU, and Regulations
(EU) No 1093/2010 and (EU) No 648/2012, of the European Parliament and of the Council (OJ
2014 L 173, p. 1903).
      Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 44 of 48
                                                            43


Amendments:

1.
Seimas of the Republic of Lithuania, Law
No I-1225, 13-03-96, Official Gazette, 1996, No 30-731
LAW AMENDING AND SUPPLEMENTING THE LAW OF THE REPUBLIC OF LITHUANIA ON THE BANK OF
LITHUANIA

2.
Seimas of the Republic of Lithuania, Law
No VIII-179, 08-04-97, Official Gazette, 1997, No 33-812 (18-04-97)
LAW SUPPLEMENTING ARTICLE 44 OF THE LAW OF THE REPUBLIC OF LITHUANIA ON THE BANK OF
LITHUANIA

3.
Seimas of the Republic of Lithuania, Law
No VIII-389, 02-07-97, Official Gazette, 1997, No 67-1666 (16-07-97)
LAW AMENDING AND SUPPLEMENTING ARTICLES 11, 43(1) OF THE LAW OF THE REPUBLIC OF
LITHUANIA ON THE BANK OF LITHUANIA

4.
Seimas of the Republic of Lithuania, Law
No IX-205, 13-03-2001, Official Gazette, 2001, No 28-890 (30-03-2001)
LAW AMENDING THE LAW ON THE BANK OF LITHUANIA
Recast Law

5.
Seimas of the Republic of Lithuania, Law
No IX-1352, 04-03-2003, Official Gazette, 2003, No 27-1079 (19-03-2003)
LAW AMENDING ARTICLE 23 OF THE LAW ON THE BANK OF LITHUANIA
Provisions of this Article shall apply to the distribution of profit of the Bank of Lithuania of 2002 and subsequent years.

6.
Seimas of the Republic of Lithuania, Law
No IX-1465, 03-04-2003, Official Gazette, 2003, No 38-1710 (24-04-2003)
LAW AMENDING ARTICLE 47 OF THE LAW ON THE BANK OF LITHUANIA
This Law shall enter into force together with the Criminal Code of the Republic of Lithuania (Official Gazette, 2000,
No 89-2741) and the Code of Criminal Procedure of the Republic of Lithuania (Official Gazette, 2002, No 37-1341),
i.e. from 1 May 2003.

7.
Seimas of the Republic of Lithuania, Law
No IX-1598, 05-06-2003, Official Gazette, 2003, No 61-2755 (27-06-2003)
LAW AMENDING ARTICLES 8 AND 53 OF THE LAW ON THE BANK OF LITHUANIA
This Law shall enter into force on 1 July 2003.

8.
Seimas of the Republic of Lithuania, Law
No IX-1998, 05-02-2004, Official Gazette, 2004, No 28-869 (21-02-2004)
LAW AMENDING AND SUPPLEMENTING ARTICLES 1, 3, 6, 7, 10, 11, 12, 14, 16, 17, 18, 19, 20, 21, 23, 24, 37,
49 AND 50 OF THE LAW ON THE BANK OF LITHUANIA, SUPPLEMENTING THE LAW WITH ARTICLES
18(1), 46(1) AND 54(1), AMENDING THE TITLE OF CHAPTER III AND SUPPLEMENTING THE LAW WITH
THE ANNEX
This Law shall enter into force on 1 May 2004.

9.
Seimas of the Republic of Lithuania, Law
No IX-2069, 23-03-2004, Official Gazette, 2004, No 54-1830 (15-04-2004)
LAW AMENDING ARTICLES 8, 11, 42, 43, 45, 46 AND 47 OF THE LAW ON THE BANK OF LITHUANIA
This Law shall enter into force on 1 May 2004.

10.
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 45 of 48
                                                           44

Seimas of the Republic of Lithuania, Law
No IX-2131, 15-04-2004, Official Gazette, 2004, No 61-2187 (27-04-2004)
LAW AMENDING ARTICLE 53 OF THE LAW ON THE BANK OF LITHUANIA
This Law shall enter into force on 1 May 2004

11.
Seimas of the Republic of Lithuania, Law
No IX-2139, 15-04-2004, Official Gazette, 2004, No 61-2188 (27-04-2004)
LAW AMENDING AND SUPPLEMENTING THE LAW ON IMMOVABLE PROPERTY TAX OF ENTERPRISES
AND ORGANISATIONS, THE LAW ON THE FINANCING OF ROAD MAINTENACE AND DEVELOPMENT
PROGRAMME, THE LAW ON THE GUARANTEE FUND, THE LAW ON FEES AND CHARGES, THE LAW ON
FEES FOR REGISTRATION OF INDUSTRIAL OBJECTS, THE LAW ON THE ENVIRONMENTAL POLLUTION
TAX, THE LAW ON THE CONSULAR FEE AND THE LAW ON THE BANK OF LITHUANIA
This Law shall enter into force on 1 May 2004.

12.
Seimas of the Republic of Lithuania, Law
No X-569, 25-04-2006, Official Gazette, 2006, No 48-1699 (29-04-2006)
LAW AMENDING ARTICLES 1, 6, 7, 8, 11, 12, 14, 19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53, 54, 54(1) AND 55,
AND TITLES OF CHAPTERS IV AND V, REPEALING ARTICLES 26, 27, 28, 29, 30, 32 AND 37 AND
SUPPLEMENTING THE ANNEX TO THE LAW ON THE BANK OF LITHUANIA
This Law, except for Articles 6 and 7, shall enter into force on the date from which the EU Council abrogates
derogation of the Republic of Lithuania according to the procedure referred to in the first sentence of Article 140(1) and
in the first indent of paragraph 2 of the TFEU (01-01-2015)
          Amendments to this Law:
          12.1.
          Seimas of the Republic of Lithuania, Law
          No XI-556, 10-12-2009, Official Gazette, 2009, No 153-6894 (28-12-2009)
          LAW AMENDING ARTICLE 4 AND REPEALING ARTICLE 25 OF THE LAW AMENDING ARTICLES
          1, 6, 7, 8, 11, 12, 14, 19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53, 54, 54(1) AND 55 AND TITLES OF
          CHAPTERS IV AND V, REPEALING ARTICLES 26, 27, 28, 29, 30, 32 AND 37 AND SUPPLEMENTING
          THE ANNEX TO THE LAW ON THE BANK OF LITHUANIA
          12.2. (Amended provision regarding the entry into force of the Law)
          Seimas of the Republic of Lithuania, Law
          No XI-1320, 14-04-2011, Official Gazette, 2011, No 46-2159 (16-04-2011)
          LAW AMENDING ARTICLES 5, 21, 26, 27 AND 33 OF THE LAW AMENDING ARTICLES 1, 6, 7, 8, 11,
          12, 14, 19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53, 54, 54(1) AND 55, AND TITLES OF CHAPTERS IV
          AND V, REPEALING ARTICLES 26, 27, 28, 29, 30, 32 AND 37 AND SUPPLEMENTING THE ANNEX
          TO THE LAW ON THE BANK OF LITHUANIA
          12.3.
          Seimas of the Republic of Lithuania, Law
          No XI-1667, 17-11-2011, Official Gazette, 2011, No 145-6813 (01-12-2011)
          LAW AMENDING ARTICLES 2, 3, 4, 5, 11 AND 32 OF THE LAW AMENDING ARTICLES 1, 6, 7, 8, 11,
          12, 14, 19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53, 54, 54(1) AND 55, AND TITLES OF CHAPTERS IV
          AND V, REPEALING ARTICLES 26, 27, 28, 29, 30, 32 AND 37 AND SUPPLEMENTING THE ANNEX
          TO THE LAW ON THE BANK OF LITHUANIA
          This Law shall enter into force on 1 January 2012
          12.4.
          Seimas of the Republic of Lithuania, Law
          No XII-765, 23-01-2014, published in the RLA, 30-01-2014, ID code 2014-00713
          LAW AMENDING ARTICLE 1 OF THE LAW NO X-569 AMENDING ARTICLES 2, 3, 4, 5, 11 AND 32
          OF THE LAW AMENDING ARTICLES 1, 6, 7, 8, 11, 12, 14, 19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53,
          54, 54(1) AND 55, AND TITLES OF CHAPTERS IV AND V, REPEALING ARTICLES 26, 27, 28, 29, 30,
          32 AND 37 AND SUPPLEMENTING THE ANNEX TO THE LAW ON THE BANK OF LITHUANIA
          12.5.
          Seimas of the Republic of Lithuania, Law
          No XII-829, 17-04-2014, published in the RLA, 29-04-2014, ID code 2014-04874
          LAW AMENDING ARTICLE 29 OF THE LAW NO X-569 AMENDING ARTICLES 2, 3, 4, 5, 11 AND 32
          OF THE LAW AMENDING ARTICLES 1, 6, 7, 8, 11, 12, 14, 19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53,
          54, 54(1) AND 55, AND TITLES OF CHAPTERS IV AND V, REPEALING ARTICLES 26, 27, 28, 29, 30,
          32 AND 37 AND SUPPLEMENTING THE ANNEX TO THE LAW ON THE BANK OF LITHUANIA
          12.6.
          Seimas of the Republic of Lithuania, Law
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 46 of 48
                                                            45

         No XII-1046, 17-07-2014, published in the RLA, 01-08-2014, ID code 2014-10742
         LAW AMENDING ARTICLES 4, 5 AND 32 AND REPEALING ARTICLE 31 OF THE LAW NO X-569
         AMENDING ARTICLES 2, 3, 4, 5, 11 AND 32 OF THE LAW AMENDING ARTICLES 1, 6, 7, 8, 11, 12,
         14, 19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53, 54, 54(1) AND 55, AND TITLES OF CHAPTERS IV AND
         V, REPEALING ARTICLES 26, 27, 28, 29, 30, 32 AND 37 AND SUPPLEMENTING THE ANNEX TO
         THE LAW ON THE BANK OF LITHUANIA

13.
Seimas of the Republic of Lithuania, Law
No XI-202, 19-03-2009, Official Gazette, 2009, No 38-1441 (04-04-2009)
LAW AMENDING ARTICLE 11 OF THE LAW ON THE BANK OF LITHUANIA

14.
Seimas of the Republic of Lithuania, Law
No XI-510, 02-12-2009, Official Gazette, 2009, No 147-6553 (12-12-2009)
LAW AMENDING ARTICLE 23 OF THE LAW ON THE BANK OF LITHUANIA

15.
Seimas of the Republic of Lithuania, Law
No XI-557, 10-12-2009, Official Gazette, 2009, No 153-6895 (28-12-2009)
LAW AMENDING ARTICLES 8, 11, 43, 44, 45, 46, 46(1) AND 47, THE TITLE OF CHAPTER VII AND
REPEALING ARTICLE 42 OF THE LAW ON THE BANK OF LITHUANIA

16.
Seimas of the Republic of Lithuania, Law
No XI-1118, 12-11-2010, Official Gazette, 2010, No 139-7102 (27-11-2010)
LAW AMENDING ARTICLE 17 OF THE LAW ON THE BANK OF LITHUANIA

17.
Seimas of the Republic of Lithuania, Law
No XI-1319, 14-04-2011, Official Gazette, 2011, No 46-2158 (16-04-2011)
LAW AMENDING ARTICLES 10, 11, 16, 17, 35, 49 AND 50 OF THE LAW ON THE BANK OF LITHUANIA
Articles 1 and 3 of this Law shall apply to Deputy Chairpersons and Members of the Board of the Bank of Lithuania
appointed after the entry into force of this Law; provisions of paragraphs 3 and 4 of Articles 1 and 3 of this Law shall
apply to the Chairperson of the Board of the Bank of Lithuania who commences his term of office on the date of entry
into force of this Law and afterwards.

18.
Seimas of the Republic of Lithuania, Law
No XI-1666, 17-11-2011, Official Gazette, 2011, No 145-6812 (01-12-2011)
LAW AMENDING AND SUPPLEMENTING ARTICLES 3, 6, 8, 11, 12, 41, 51 AND 52, CHAPTER VII AND
ANNEX TO THE LAW ON THE BANK OF LITHUANIA AND SUPPLEMENTING THE LAW ON THE BANK OF
LITHUANIA WITH CHAPTER VII(1) AND NEW ANNEX 1
This Law shall enter into force on 1 January 2012

19.
Seimas of the Republic of Lithuania, Law
No XI-1800, 15-12-2011, Official Gazette, 2011, No 160-7567 (28-12-2011)
LAW AMENDING ARTICLE 23 OF THE LAW ON THE BANK OF LITHUANIA
Provisions of Article 23 of the Law on the Bank of Lithuania amended by Article 1 of this Law shall apply in
distributing (covering) the distributable profit (loss) of the Bank of Lithuania of 2012 and subsequent financial years.
After approval of the set of financial statements of the Bank of Lithuania for 2011, a part of the contribution from profit
of the Bank of Lithuania of 2011 which will be allocated for payment into the State Budget in 2012, by decision of the
Bank of Lithuania may be deferred and earmarked for ensuring the compensation for market value of the immovable
property no longer used by the Bank of Lithuania and recognised by decision of the Board of the Bank of Lithuania as
unnecessary and planned to be transferred to the SE State Property Fund and/or other public authorities in accordance
with the procedure established by laws of the Republic of Lithuania. This deferred profit contribution amount shall be
equal to the market value of the transferrable assets of the Bank of Lithuania determined by valuation of the assets in
observance of provisions of the Law of the Republic of Lithuania on the Bases of Property and Business Valuation.
This deferred amount shall be recognised in revenues of the Bank of Lithuania of 2012 concurrently with the transfer of
the assets to the SE State Property Fund and/or other public authorities.
Provisions of paragraph 2 of this Article shall apply only if when distributing the profit of 2011 of the Bank of
Lithuania the amount of the contribution from the profit of the Bank of Lithuania paid into the State Budget is sufficient
     Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 47 of 48
                                                            46

for compensating the market value of the immovable property no longer used by the Bank of Lithuania and recognised
by decision of the Board of the Bank of Lithuania as unnecessary and planned to be transferred to the SE State Property
Fund and/or other public authorities in accordance with the procedure established by laws of the Republic of Lithuania.
This Law shall enter into force on 1 January 2012

20.
Seimas of the Republic of Lithuania, Law
No XII-764, 23-01-2014, published in the RLA, 30-01-2014, ID code 2014-00716
LAW AMENDING ARTICLE OF LAW NO I-678 ON THE BANK OF LITHUANIA
On the date of entry into force of this Law, the state-owned assets managed by the Bank of Lithuania transferred to the
Bank of Lithuania for management, use and disposal by trust and recorded in the balance sheet and off-balance sheet
accounting of the Bank of Lithuania shall belong to the Bank of Lithuania by right of ownership as from the date of
entry into force of this Law.

21.
Seimas of the Republic of Lithuania, Law
No XII-1035, 17-07-2014, published in the RLA, 04-08-2014, ID code 2014-10871
LAW AMENDING ARTICLE 42 OF AND ANNEX 1 TO LAW NO I-678 ON THE BANK OF LITHUANIA
This Law shall enter into force on 1 November 2014


Amendments:

1.
Seimas of the Republic of Lithuania, Law
No XII-1046, 17-07-2014, published in the RLA, 01-08-2014, ID code 2014-10742
Law amending Articles 4, 5 and 32 and repealing Article 31 of Law No X-569 amending Articles 1, 6, 7, 8, 11, 12, 14,
19, 20, 25, 31, 33, 35, 36, 38, 47, 49, 50, 53, 54, 54-1 and 55, titles of Chapters IV and V, repealing Articles 26, 27, 28,
29, 30, 32 and 37 of the Law on the Bank of Lithuania

2.
Seimas of the Republic of Lithuania, Law
No XII-1097, 18-09-2014, published in the RLA, 23-09-2014, ID code 2014-12712
Law amending Articles 8, 11, 27, 51 and 55 of and Annex 2 to Law No I-678 of the Republic of Lithuania on the Bank
of Lithuania and supplementing the Law with Chapter VII-2 and Chapter 52-1

3.
Seimas of the Republic of Lithuania, Law
No XII-1118, 23-09-2014, published in the RLA, 02-10-2014, ID code 2014-13410
Law amending Annex 1 to Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

4.
Seimas of the Republic of Lithuania, Law
No XII-1473, 18-12-2014, published in the RLA, 31-12-2014, ID code 2014-21134
Law amending Chapter 42 of and Annex 2 to Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

5.
Seimas of the Republic of Lithuania, Law
No XII-1691, 14-05-2015, published in the RLA 20-05-2015, ID code 2015-07667
Law amending Articles 8, 11, 42, 43 and 44 of Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

6.
Seimas of the Republic of Lithuania, Law
No XII-2058, 24-11-2015, published in the RLA, 02-12-2015, ID code 2015-19169
Law amending Articles 1, 8, 11, 45 and Annexes 1 and 2, repealing Article 44 of Law No I-678 of the Republic of
Lithuania on the Bank of Lithuania and supplementing the Law with Article 21-1 and new Annex 2

7.
Seimas of the Republic of Lithuania, Law
No XII-2075, 26-11-2015, published in the RLA, 03-12-2015, ID code 2015-19283
Law amending Article 42 of Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

8.
   Case 1:19-mc-00401-AT Document 23-2 Filed 10/15/19 Page 48 of 48
                                                        47

Seimas of the Republic of Lithuania, Law
No XII-2088, 26-11-2015, published in the RLA, 07-12-2015, ID code 2015-19366
Law amending Article 47 of Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

9.
Seimas of the Republic of Lithuania, Law
No XII-2562, 30-06-2016, published in the RLA, 13-07-2016, ID code 2016-20316
Law amending Article 47 of Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

10.
Seimas of the Republic of Lithuania, Law
No XII-2692, 03-11-2016, published in the RLA, 15-11-2016, ID code 2016-26830
Law amending Article 42 of and Annex 1 to Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

11.
Seimas of the Republic of Lithuania, Law
No XII-2450, 16-06-2016, published in the RLA, 27-06-2016, ID code 2016-17718
Law amending Article 45 of Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

12.
Seimas of the Republic of Lithuania, Law
No XII-2771, 10-11-2016, published in the RLA, 17-11-2016, ID code 2016-26971
Law amending Article 42 of and Annex 1 to Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

13.
Seimas of the Republic of Lithuania, Law
No XIII-580, 30-06-2017, published in the RLA, 11-07-2017, ID code 2017-11950
Law amending Article 42 of Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

14.
Seimas of the Republic of Lithuania, Law
No XIII-1147, 15-05-2018, published in the RLA, 23-05-2018, ID code 2018-08262
Law amending Article 47 of Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

15.
Seimas of the Republic of Lithuania, Law
No XIII-1231, 05-06-2018, published in the RLA, 14-06-2018, ID code 2018-09837
Law amending Articles 2, 6, 8, 11, 21-1, 42, 43, 47 of and Annexes 1 and 3 to Law No I-678 of the Republic of
Lithuania on the Bank of Lithuania and supplementing the Law with Articles 17-1, 42-1, 43-1, 43-2, 43-3, 43-4, 43-5,
43-6, 43-7 and Chapter VII-3

16.
Seimas of the Republic of Lithuania, Law
No XIII-1095, 17-04-2018, published in the RLA, 27-04-2018, ID code 2018-06731
Law amending Article 47 of and Annex 1 to Law No I-678 of the Republic of Lithuania on the Bank of Lithuania

17.
Seimas of the Republic of Lithuania, Law
No XIII-1304, 2018-06-27, published in the RLA 2018-07-04, ID code 2018-11309
Law amending Article 1 and repealing Article of Law No XIII-1095 amending Article 47 of and Annex 1 to Law No I-
678 of the Republic of Lithuania on the Bank of Lithuania
